UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTIONS 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [] to [] Commission file number 1-9876 Weingarten Realty Investors (Exact name of registrant as specified in its charter) TEXAS 74-1464203 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2600 Citadel Plaza Drive P.O. Box 924133 Houston, Texas 77292-4133 (Address of principal executive offices) (Zip Code) (713) 866-6000 (Registrant's telephone number) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Shares of Beneficial Interest, $0.03 par value New York Stock Exchange Series D Cumulative Redeemable Preferred Shares, $0.03 par value New York Stock Exchange Series E Cumulative Redeemable Preferred Shares, $0.03 par value New York Stock Exchange Series F Cumulative Redeemable Preferred Shares, $0.03 par value New York Stock Exchange 8.1% Notes due 2019 New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES xNO ¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES ¨NO x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES xNO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES xNO ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES ¨NO x The aggregate market value of the common shares of beneficial interest held by non-affiliates on June 30, 2010 (based upon the closing sale price on the New York Stock Exchange of $19.05) was $2,099,776,382.As of June 30, 2010, there were 120,387,067 common shares of beneficial interest, $.03 par value, outstanding. As of January 31, 2011, there were 120,493,126 common shares of beneficial interest outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant's Proxy Statement relating to its Annual Meeting of Shareholders to be held on May4, 2011 have been incorporated by reference to Part III of this Form 10-K. TABLE OF CONTENTS Item No. Page No. PART I 1. Business 1 1A. Risk Factors 4 1B. Unresolved Staff Comments 12 2. Properties 13 3. Legal Proceedings 31 4. Removed and Reserved 32 PART II 5. Market for Registrant's Common Shares of Beneficial Interest, Related Shareholder Matters and Issuer Purchases of Equity Securities 32 6. Selected Financial Data 34 7. Management's Discussion and Analysis of Financial Condition and Results of Operation 35 7A. Quantitative and Qualitative Disclosures about Market Risk 50 8. Financial Statements and Supplementary Data 51 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 92 9A. Controls and Procedures 92 9B. Other Information 94 PART III Trust Managers, Executive Officers and Corporate Governance 94 Executive Compensation 94 Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 95 Certain Relationships and Related Transactions, and Trust Manager Independence 95 Principal Accountant Fees and Services 95 PART IV Exhibits and Financial Statement Schedules 96 Signatures Table of Contents Forward-Looking Statements This annual report on Form 10-K, together with other statements and information publicly disseminated by us, contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995 and include this statement for purposes of complying with these safe harbor provisions.Forward-looking statements, which are based on certain assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “project,” or similar expressions.You should not rely on forward-looking statements since they involve known and unknown risks, uncertainties and other factors, which are, in some cases, beyond our control and which could materially affect actual results, performances or achievements.Factors which may cause actual results to differ materially from current expectations include, but are not limited to, (i) disruptions in financial markets, (ii) general economic and local real estate conditions, (iii) the inability of major tenants to continue paying their rent obligations due to bankruptcy, insolvency or general downturn in their business, (iv) financing risks, such as the inability to obtain equity, debt, or other sources of financing on favorable terms, (v) changes in governmental laws and regulations, (vi) the level and volatility of interest rates, (vii) the availability of suitable acquisition opportunities, (viii) changes in expected development activity, (ix) increases in operating costs, (x) tax matters, including failure to qualify as a real estate investment trust, could have adverse consequences and (xi) investments through real estate joint ventures and partnerships involve risks not present in investments in which we are the sole investor.Accordingly, there is no assurance that our expectations will be realized.For further discussion of the factors that could materially affect the outcome of our forward-looking statements and our future results and financial condition, see “Item 1A. Risk Factors.” For these statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995.You are cautioned not to place undue reliance on our forward-looking statements, which speak only as of the date of this annual report on Form 10-K or the date of any document incorporated herein by reference.All subsequent written and oral forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section.We do not undertake any obligation to release publicly any revisions to our forward-looking statements to reflect events or circumstances after the date of this Form 10-K. PART I ITEM 1.Business General.Weingarten Realty Investors is a real estate investment trust (“REIT”) organized under the Texas Real Estate Investment Trust Act.Effective January 1, 2010, the Texas Real Estate Investment Trust Act was replaced by the Texas Business Organizations Code.We, and our predecessor entity, began the ownership and development of shopping centers and other commercial real estate in 1948.Our primary business is leasing space to tenants in the shopping and industrial centers we own or lease.We also manage centers for joint ventures in which we are partners or for other outside owners for which we charge fees. At December 31, 2010, we owned or operated under long-term leases, either directly or through our interest in real estate joint ventures or partnerships, a total of 383 developed income-producing properties and nine properties under various stages of construction and development.The total number of properties includes 312 neighborhood and community shopping centers, 77 industrial projects and three other operating properties located in 23 states spanning the country from coast to coast.The portfolio of properties is approximately 71.5 million square feet. We also owned interests in 42 parcels of land held for development that totaled approximately 33.1 million square feet. At December 31, 2010, we employed 380 full-time persons and our principal executive offices are located at 2600 Citadel Plaza Drive, Houston, Texas 77008, and our phone number is (713) 866-6000.We also have ten regional offices located in various parts of the United States. 1 Table of Contents Investment and Operating Strategy.Our long-term strategy is to focus on increasing funds from operations (“FFO”) and shareholder value.We do this through hands-on leasing, management and selected redevelopment of the existing portfolio of properties, through disciplined growth from selective acquisitions and new developments and through the disposition of assets that no longer meet our ownership criteria.We do this while remaining committed to maintaining a conservatively leveraged balance sheet, a well-staggered debt maturity schedule and strong credit agency ratings. Currently, we are focusing our efforts on improvements to our operating fundamentals and increasing shareholder value.We have also positioned ourselves to take advantage of growth opportunities as the economy improves.We have implemented a multifaceted approach utilizing associates from our leasing, acquisitions and new development departments to source these opportunities.We are also leveraging their efforts with the relationships we have in the brokerage, banking and institutional arenas.Competition for quality acquisition opportunities remains substantial; nevertheless, we have been successful in indentifying selected properties, which meet our return hurdles, and we will continue to actively evaluate other opportunities as they enter the market. At December 31, 2010, neighborhood and community shopping centers generated 89.0% of total revenue and industrial properties accounted for 9.4%.We expect to continue to focus the future growth of the portfolio in neighborhood and community centers and bulk industrial properties in markets where we currently operate and may expand to other markets throughout the United States.We do not anticipate significant investment in other classes of real estate such as multi-family or office assets. We may either purchase or lease income-producing properties in the future, and may also participate with other entities in property ownership through partnerships, joint ventures or similar types of co-ownership.Equity investments may be subject to existing mortgage financing and other indebtedness or such financing may be incurred in connection with acquiring such investments. We may invest in mortgages; however, we have traditionally invested in first mortgages to real estate joint ventures or partnerships in which we own an equity interest.We may also invest in securities of other issuers for the purpose, among others, of exercising control over such entities, subject to the gross income and asset tests necessary for REIT qualification. Our operating strategy consists of intensive hands-on management and leasing of our properties.In acquiring and developing properties, we attempt to accumulate enough properties in a geographic area to allow for the establishment of a regional office, which enables us to obtain in-depth knowledge of the market from a leasing perspective and to have easy access to the property and our tenants from a management viewpoint. Diversification from both a geographic and tenancy perspective is a critical component of our operating strategy.While approximately 34.4% of the building square footage of our properties is located in the State of Texas, we continue to expand our holdings outside the state.With respect to tenant diversification, our two largest tenants accounted for 3.0% and 1.8%, respectively, of our total rental revenues for the year ended December 31, 2010.No other tenant accounted for more than 1.6% of our total rental revenues. We finance our growth and working capital needs in a conservative manner.Our credit ratings were BBB from Standard & Poors and Baa2 from Moody's Investor Services as of December 31, 2010 and 2009.We intend to maintain a conservative approach to managing our balance sheet, which, in turn, gives us many options of raising debt or equity capital when needed.At December 31, 2010, our ratio of earnings to combined fixed charges and preferred dividends as defined by the Securities and Exchange Commission (“SEC”), not based on FFO, was 1.0 to 1 and our debt to total assets before depreciation was 44.8%. Our policies with respect to the investment and operating strategies discussed above are reviewed by our Board of Trust Managers periodically and may be modified without a vote of our shareholders. 2 Table of Contents Location of Properties.Our properties are located in 23 states, primarily throughout the southern half of the country.As of December 31, 2010, we have 392 properties which were owned or operated under long-term leases either directly or through our interest in real estate joint ventures or partnerships.Net operating income generated by our properties located in Houston and its surrounding areas was 21.6%, and an additional 11.8% of net operating income is generated from properties that are located in other parts of Texas.We also have 42 parcels of land held for development, 11 of which are located in Houston and its surrounding areas and 10 of which are located in other parts of Texas.Because of our investments in Houston and its surrounding areas, as well as in other parts of Texas, the Houston and Texas economies affect, to a large degree, our business and operations. Economic Factors.While downside risks still exist, most economic indicators suggest that the economy is in a recovery phase.Consumer confidence has begun to rebound from historical low levels, credit availability is improving, and retail sales showed modest growth through 2010.Sales will likely continue to trend upward, though at a decreased rate as year over year comparisons become more difficult.Various factors have aligned to cause increases in commodity prices, in turn leading to higher food and fuel costs.While top line inflation is reported to remain low in the short term, we are seeing significant increases in these sectors which are likely to generate higher year over year sales at supermarkets.With consumers remaining value oriented, “sticky” prices are likely to limit these supermarkets’ margins.Overall, we expect the improved gross sales to translate into a stronger demand for retail space which should lead to lower vacancy rates and more stable rents beyond 2011.With the majority of our shopping centers being supermarket-anchored and located in densely populated, major metropolitan areas, our portfolio came through the recession stronger than centers anchored by tenants with more discretionary product lines.Our analysis has identified stronger interest for top tier shopping centers with easier availability for credit resulting in higher prices, while second and third tier properties have seen consistent pricing.In light of these trends, we have expanded the internal resources dedicated to examining available assets in our key markets, to identify and purchase the best assets and properties with the strongest upside potential. Competition.We compete with numerous other developers and real estate companies (both public and private), financial institutions and other investors engaged in the development, acquisition and operation of shopping centers and commercial property in our trade areas.This results in competition for the acquisition of both existing income-producing properties and prime development sites.Competition for these acquisitions may also increase as credit availability improves resulting in additional pricing pressure.There is also competition for tenants to occupy the space that is developed, acquired and managed by our competitors or us. We believe that the principal competitive factors in attracting tenants in our market areas are location, price, anchor tenants and maintenance of properties.We also believe that our competitive advantages include the favorable locations of our properties, knowledge of markets and customer bases, our ability to provide a retailer with multiple locations with anchor tenants and the practice of continuous maintenance and renovation of our properties. Materials Available on Our Website.Copies of our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and any amendments to those reports, as well as Reports on Forms 3, 4, 5 and SC 13G regarding our officers, trust managers or 10% beneficial owners, filed or furnished pursuant to Section 13(a), 15(d) or 16(a) of the Securities Exchange Act of 1934 are available free of charge through our website (www.weingarten.com) as soon as reasonably practicable after we electronically file the material with, or furnish it to, the SEC.We have also made available on our website copies of our Audit Committee Charter, Management Development and Executive Compensation Committee Charter, Governance and Nominating Committee Charter, Code of Conduct and Ethics and Governance Guidelines.In the event of any changes to these charters or the code or guidelines, changed copies will also be made available on our website.You may also read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549 or the SEC’s Internet site at www.sec.gov.Materials on our website are not part of our Annual Report on Form 10-K. Financial Information.Additional financial information concerning us is included in the Consolidated Financial Statements located on pages 51 through 91 herein. 3 Table of Contents ITEM 1A.Risk Factors Disruptions in the financial markets could affect our liquidity and have other adverse effects on us and the market price of our common shares of beneficial interest. The United States (“U.S.”) and global equity and credit markets can experience significant price volatility, dislocations and liquidity disruptions, which could cause market prices of many stocks to fluctuate substantially and the spreads on prospective debt financings to widen considerably.These circumstances could materially impact liquidity in the financial markets, making terms for certain financings less attractive, and in certain cases result in the unavailability of certain types of financing.Uncertainties in the equity and credit markets may negatively impact our ability to access additional financing at reasonable terms or at all, which may negatively affect our ability to complete dispositions, form joint ventures or refinance our debt.A prolonged downturn in the equity or credit markets could cause us to seek alternative sources of potentially less attractive financing, and require us to adjust our business plan accordingly.In addition, these factors may make it more difficult for us to sell properties or adversely affect the price we receive for properties that we do sell, as prospective buyers may experience increased costs of financing or difficulties in obtaining financing.These events in the equity and credit markets may make it more difficult or costly for us to raise capital through the issuance of our common shares of beneficial interest (“common shares”) or preferred shares.These disruptions in the financial markets also may have a material adverse effect on the market value of our common shares and preferred shares and other adverse effects on us or the economy generally.There can be no assurances that government responses to the disruptions in the financial markets will restore consumer confidence, stabilize the markets or increase liquidity and the availability of equity or credit financing. Among the market conditions that may affect the value of our common shares and preferred shares are the following: § The attractiveness of real estate investment trust (“REIT”) securities as compared to other securities, including securities issued by other real estate companies, fixed income equity securities and debt securities; § Changes in revenues or earnings estimates or publication of research reports and recommendations by financial analysts or actions taken by rating agencies with respect to our securities or those of other REITs; § The degree of interest held by institutional investors; § Speculation in the press or investment community; § The ability of our tenants to pay rent to us and meet their other obligations to us under current lease terms; § Our ability to re-lease space as leases expire; § Our ability to refinance our indebtedness as it matures; § Actual or anticipated quarterly fluctuations in our operating results and financial condition; § Any changes in our distribution policy; § Any future issuances of equity securities; § Strategic actions by us or our competitors, such as acquisitions or restructurings; § General market conditions and, in particular, developments related to market conditions for the real estate industry; and § Domestic and international economic factors unrelated to our performance. The volatility in the stock market can create price and volume fluctuations that may not necessarily be comparable to operating performance. The economic performance and value of our shopping centers depend on many factors, each of which could have an adverse impact on our cash flows and operating results. The economic performance and value of our properties can be affected by many factors, including the following: § Changes in the national, regional and local economic climate; § Changes in environmental regulatory requirements, including but not limited to legislation on global warming; § Local conditions such as an oversupply of space or a reduction in demand for real estate in the area; § The attractiveness of the properties to tenants; § Competition from other available space; 4 Table of Contents § Our ability to provide adequate management services and to maintain our properties; § Increased operating costs, if these costs cannot be passed through to tenants; § The expense of periodically renovating, repairing and releasing spaces; § Consequence of any armed conflict involving, or terrorist attack against, the U.S.; § Our ability to secure adequate insurance; § Fluctuations in interest rates; § Changes in real estate taxes and other expenses; and § Availability of financing on acceptable terms or at all. Our properties consist primarily of neighborhood and community shopping centers and, therefore, our performance is linked to general economic conditions in the market for retail space.The market for retail space has been and may continue to be adversely affected by weakness in the national, regional and local economies where our properties are located, the adverse financial condition of some large retail companies, the ongoing consolidation in the retail sector, the excess amount of retail space in a number of markets and increasing consumer purchases through catalogues and the Internet.To the extent that any of these conditions occur, they are likely to affect market rents for retail space.In addition, we may face challenges in the management and maintenance of the properties or encounter increased operating costs, such as real estate taxes, insurance and utilities, which may make our properties unattractive to tenants. Our acquisition activities may not produce the cash flows that we expect and may be limited by competitive pressures or other factors. We intend to acquire existing commercial properties to the extent that suitable acquisitions can be made on advantageous terms.Acquisitions of commercial properties involve risks such as: § Our estimates on expected occupancy and rental rates may differ from actual conditions; § Our estimates of the costs of any redevelopment or repositioning of acquired properties may prove to be inaccurate; § We may be unable to operate successfully in new markets where acquired properties are located, due to a lack of market knowledge or understanding of local economies; § We may be unable to successfully integrate new properties into our existing operations; or § We may have difficulty obtaining financing on acceptable terms or paying the operating expenses and debt service associated with acquired properties prior to sufficient occupancy. In addition, we may not be in a position or have the opportunity in the future to make suitable property acquisitions on advantageous terms due to competition for such properties with others engaged in real estate investment.Our inability to successfully acquire new properties may have an adverse effect on our results of operations. Turmoil in capital markets could adversely impact acquisition activities and pricing of real estate assets. Volatility in capital markets could adversely affect acquisition activities by impacting certain factors including the tightening of underwriting standards by lenders and credit rating agencies and the significant inventory of unsold Collateralized Mortgage Backed Securities in the market.These factors directly affect a lender’s ability to provide debt financing as well as increase the cost of available debt financing.As a result, we may not be able to obtain favorable debt financing in the future or at all.This may result in future acquisitions generating lower overall economic returns, which may adversely affect our results of operations and distributions to shareholders.Furthermore, any turmoil in the capital markets could adversely impact the overall amount of capital available to invest in real estate, which may result in price or value decreases of real estate assets. Reduction of rental income would adversely affect our profitability, our ability to meet our debt obligations and our ability to make distributions to our shareholders. The substantial majority of our income is derived from rental income from real property.As a result, our performance depends on our ability to collect rent from tenants.Our income and funds for distribution would be negatively affected if a significant number of our tenants, or any of our major tenants (as discussed in more detail below): § Delay lease commencements; § Decline to extend or renew leases upon expiration; 5 Table of Contents § Fail to make rental payments when due; or § Close stores or declare bankruptcy. Any of these actions could result in the termination of the tenants’ lease and the loss of rental income attributable to the terminated leases.In addition, lease terminations by an anchor tenant or a failure by that anchor tenant to occupy the premises could also result in lease terminations or reductions in rent by other tenants in the same shopping centers under the terms of some leases.In these events, we cannot be sure that any tenant whose lease expires will renew that lease or that we will be able to re-lease space on economically advantageous terms.The loss of rental revenues from a number of our tenants and our inability to replace such tenants, particularly in the case of a substantial tenant with leases in multiple locations, may adversely affect our profitability, our ability to meet debt and other financial obligations and our ability to make distributions to the shareholders.For the year ended December 31, 2010, 78 of our tenants either closed stores due to bankruptcy or declared bankruptcy.Such closings and bankruptcies represent 1.0% of leasable space in our portfolio. We may be unable to collect balances due from tenants in bankruptcy. A tenant that files for bankruptcy protection may not continue to pay us rent.A bankruptcy filing by or relating to one of our tenants or a lease guarantor would bar all efforts by us to collect pre-bankruptcy debts from the tenant or the lease guarantor, or their property, unless the bankruptcy court permits us to do so.A tenant or lease guarantor bankruptcy could delay our efforts to collect past due balances under the relevant leases and could ultimately preclude collection of these sums.If a lease is rejected by a tenant in bankruptcy, we would have only a general unsecured claim for damages.As a result, it is likely that we would recover substantially less than the full value of any unsecured claims it holds, if at all. Our development and construction activities could adversely affect our operating results. We intend to continue the selective development and construction of retail properties in accordance with our development and underwriting policies as opportunities arise.Our development and construction activities include risks that: § We may abandon development opportunities after expending resources to determine feasibility; § Construction costs of a project may exceed our original estimates; § Occupancy rates and rents at a newly completed property may not be sufficient to make the property profitable; § Rental rates could be less than projected; § Project completion may be delayed because of a number of factors, including weather, labor disruptions, construction delays or delays in receipt of zoning or other regulatory approvals, adverse economic conditions, acts of terror or other acts of violence, or acts of God (such as fires, earthquakes or floods); § Financing may not be available to us on favorable terms for development of a property; § We may not complete construction and lease-up on schedule, resulting in increased debt service expense and construction costs; and § We may not be able to obtain, or may experience delays in obtaining necessary zoning, land use, building, occupancy and other required governmental permits and authorizations. Additionally, the time frame required for development, construction and lease-up of these properties means that we may have to wait years for a significant cash return.If any of the above events occur, the development of properties may hinder our growth and have an adverse effect on our results of operations, including additional impairment charges.In addition, new development activities, regardless of whether or not they are ultimately successful, typically require substantial time and attention from management. There is a lack of operating history with respect to any recent acquisitions and development of properties, and we may not succeed in the integration or management of additional properties. These properties may have characteristics or deficiencies currently unknown to us that affect their value or revenue potential.It is also possible that the operating performance of these properties may decline under our management.As we acquire additional properties, we will be subject to risks associated with managing new properties, including lease-up and tenant retention.In addition, our ability to manage our growth effectively will require us to successfully integrate any new acquisitions into our existing management structure.We may not succeed with this integration or effectively manage additional properties.Also, newly acquired properties may not perform as expected. 6 Table of Contents The future composition and quarterly cash distribution rate may change. For each of the four quarters during 2010, we paid a cash distribution at a quarterly rate of $.26 per common share ($1.04 per common share for the year ended December31, 2010).During the first quarter of 2009, we paid a cash distribution at a quarterly rate of $.525 per common share.Commencing with our second quarter 2009 dividend payout, we paid a cash distribution at a quarterly rate of $.25 per common share. While we currently expect to pay future distributions in cash, we may pay up to 90% of our distributions in common shares, as permitted by a recent IRS revenue procedure that allows us to satisfy the REIT income distribution requirement by distributing up to 90% of our distributions in common shares in lieu of paying distributions entirely in cash.In the event that we pay a portion of a distribution in common shares, which we reserve the right to do, recipients would be required to pay tax on the entire amount of the distribution, including the portion paid in common shares, in which case the recipients might have to pay the tax using cash from other sources.Furthermore, with respect to non-U.S. holders, we may be required to withhold U.S. tax with respect to all or a portion of such distribution that is payable in common shares. The timing, amount and composition of any future distributions to our common shareholders will be at the sole discretion of our Board of Trust Managers and will depend upon a variety of factors as to which no assurance can be given.Our ability to make distributions to our common shareholders depends, in part, upon our operating results, overall financial condition, the performance of our portfolio (including occupancy levels and rental rates), our capital requirements, access to capital, our ability to qualify for taxation as a REIT and general business and market conditions. Real estate property investments are illiquid, and therefore we may not be able to dispose of properties when appropriate or on favorable terms. Real estate property investments generally cannot be disposed of quickly.In addition, the federal tax code imposes restrictions on the ability of a REIT to dispose of properties that are not applicable to other types of real estate companies.Therefore, we may not be able to quickly vary our portfolio in response to economic or other conditions promptly or on favorable terms, which could cause us to incur extended losses and reduce our cash flows and adversely affect distributions to shareholders. Our cash flows and operating results could be adversely affected by required payments of debt or related interest and other risks of our debt financing. We are generally subject to risks associated with debt financing. These risks include: § Our cash flow may not satisfy required payments of principal and interest; § We may not be able to refinance existing indebtedness on our properties as necessary or the terms of the refinancing may be less favorable to us than the terms of existing debt; § Required debt payments are not reduced if the economic performance of any property declines; § Debt service obligations could reduce funds available for distribution to our shareholders and funds available for capital investment; § Any default on our indebtedness could result in acceleration of those obligations and possible loss of property to foreclosure; and § The risk that necessary capital expenditures for purposes such as re−leasing space cannot be financed on favorable terms. If a property is mortgaged to secure payment of indebtedness and we cannot make the mortgage payments, we may have to surrender the property to the lender with a consequent loss of any prospective income and equity value from such property.Any of these risks can place strains on our cash flows, reduce our ability to grow and adversely affect our results of operations. 7 Table of Contents Property ownership through real estate partnerships and joint ventures could limit our control of those investments and reduce our expected return. Real estate partnership or joint venture investments may involve risks not otherwise present for investments made solely by us, including the possibility that our partner or co-venturer might become bankrupt, that our partner or co-venturer might at any time have different interests or goals than us, and that our partner or co-venturer may take action contrary to our instructions, requests, policies or objectives.Other risks of joint venture investments could include impasse on decisions, such as a sale, because neither our partner or co-venturer nor we would have full control over the partnership or joint venture.These factors could limit the return that we receive from those investments or cause our cash flows to be lower than our estimates. Volatility in market and economic conditions may impact our partners’ ability to perform in accordance with our real estate joint venture and partnership agreements resulting in a change in control. Changes in control of our investments could result as reconsiderations events are evaluated, such as amendments to our real estate joint venture and partnership agreements, changes in debt guarantees or changes in ownership due to required capital contributions.Any changes in control will result in the revaluation of our investments to fair value, which could lead to an impairment.We are unable to predict whether, or to what extent, a change in control may result or the impact of adverse market and economic conditions may have to our partners. As a result of the ongoing market and economic volatility, we recognized a non-cash impairment charge of approximately $15.8 million for the year ended December 31, 2010 related to the consolidation of two entities previously accounted for under the equity method.A change in entity control occurred through the modification of the joint venture agreements in which we assumed all management, voting and approval rights.No such impairments were recognized in 2009 and 2008. Our financial condition could be adversely affected by financial covenants. Our credit facilities and public debt indentures under which our indebtedness is, or may be, issued contain certain financial and operating covenants, including, among other things, certain coverage ratios, as well as limitations on our ability to incur secured and unsecured indebtedness, restrictions on our ability to sell all or substantially all of our assets and engage in mergers and consolidations and certain acquisitions.These covenants could limit our ability to obtain additional funds needed to address cash shortfalls or pursue growth opportunities or transactions that would provide substantial return to our shareholders.In addition, a breach of these covenants could cause a default under or accelerate some or all of our indebtedness, which could have a material adverse effect on our financial condition. If we fail to qualify as a REIT in any taxable year, we will be subject to U.S. federal income tax as a regular corporation and could have significant tax liability. We intend to operate in a manner that allows us to qualify as a REIT for U.S. federal income tax purposes.However, REIT qualification requires us to satisfy numerous requirements (some on an annual or quarterly basis) established under highly technical and complex provisions of the Internal Revenue Code, for which there are a limited number of judicial or administrative interpretations.Our status as a REIT requires an analysis of various factual matters and circumstances that are not entirely within our control.Accordingly, it is not certain we will be able to qualify and remain qualified as a REIT for U.S. federal income tax purposes.Even a technical or inadvertent violation of the REIT requirements could jeopardize our REIT qualification.Furthermore, Congress or the Internal Revenue Service (“IRS”) might change the tax laws or regulations and the courts might issue new rulings, in each case potentially having retroactive effect that could make it more difficult or impossible for us to qualify as a REIT.If we fail to qualify as a REIT in any tax year, then: § We would be taxed as a regular domestic corporation, which, among other things, means that we would be unable to deduct distributions to our shareholders in computing our taxable income and would be subject to U.S. federal income tax on our taxable income at regular corporate rates; § Any resulting tax liability could be substantial and would reduce the amount of cash available for distribution to shareholders, and could force us to liquidate assets or take other actions that could have a detrimental effect on our operating results; and 8 Table of Contents § Unless we were entitled to relief under applicable statutory provisions, we would be disqualified from treatment as a REIT for the four taxable years following the year during which we lost our qualification, and our cash available for distribution to our shareholders therefore would be reduced for each of the years in which we do not qualify as a REIT. Even if we remain qualified as a REIT, we may face other tax liabilities that reduce our cash flow.We may also be subject to certain U.S. federal, state and local taxes on our income and property either directly or at the level of our subsidiaries.Any of these taxes would decrease cash available for distribution to our shareholders. Compliance with REIT requirements may negatively affect our operating decisions. To maintain our status as a REIT for U.S. federal income tax purposes, we must meet certain requirements, on an ongoing basis, including requirements regarding our sources of income, the nature and diversification of our assets, the amounts we distribute to our shareholders and the ownership of our common shares.We may also be required to make distributions to our shareholders when we do not have funds readily available for distribution or at times when our funds are otherwise needed to fund capital expenditures. As a REIT, we must distribute at least 90% of our annual net taxable income (excluding net capital gains) to our shareholders.To the extent that we satisfy this distribution requirement, but distribute less than 100% of our net taxable income, we will be subject to U.S. federal corporate income tax on our undistributed taxable income.From time to time, we may generate taxable income greater than our income for financial reporting purposes, or our net taxable income may be greater than our cash flow available for distribution to our shareholders.If we do not have other funds available in these situations, we could be required to borrow funds, sell a portion of our securities at unfavorable prices or find other sources of funds in order to meet the REIT distribution requirements. Dividends paid by REITs generally do not qualify for reduced tax rates. In general, the maximum U.S. federal income tax rate for dividends paid to individual U.S. shareholders is 15% (through 2012).Unlike dividends received from a corporation that is not a REIT, our distributions to individual shareholders generally are not eligible for the reduced rates. Our real estate investments may contain environmental risks that could adversely affect our operating results. The acquisition of certain assets may subject us to environmental liabilities.Our operating expenses could be higher than anticipated due to the cost of complying with existing or future environmental laws and regulations.In addition, under various federal, state and local laws, ordinances and regulations, we may be considered an owner or operator of real property or have arranged for the disposal or treatment of hazardous or toxic substances.As a result, we may become liable for the costs of removal or remediation of certain hazardous substances released on or in our property. We may also be liable for other potential costs that could relate to hazardous or toxic substances (including governmental fines and injuries to persons and property).We may incur such liability whether or not we knew of, or were responsible for, the presence of such hazardous or toxic substances.Any liability could be of substantial magnitude and divert management’s attention from other aspects of our business and, as a result, could have a material adverse effect on our operating results and financial condition, as well as our ability to make distributions to the shareholders. 9 Table of Contents An uninsured loss or a loss that exceeds the policies on our properties could subject us to lost capital or revenue on those properties. Under the terms and conditions of the leases currently in force on our properties, tenants generally are required to indemnify and hold us harmless from liabilities resulting from injury to persons, air, water, land or property, on or off the premises, due to activities conducted on the properties, except for claims arising from our negligence or intentional misconduct or that of our agents.Tenants are generally required, at the tenant’s expense, to obtain and keep in full force during the term of the lease, liability and property damage insurance policies.We have obtained comprehensive liability, casualty, property, flood and rental loss insurance policies on our properties.All of these policies may involve substantial deductibles and certain exclusions. In addition, we cannot assure the shareholders that the tenants will properly maintain their insurance policies or have the ability to pay the deductibles.Should a loss occur that is uninsured or in an amount exceeding the combined aggregate limits for the policies noted above, or in the event of a loss that is subject to a substantial deductible under an insurance policy, we could lose all or part of our capital invested in, and anticipated revenue from, one or more of the properties, which could have a material adverse effect on our operating results and financial condition, as well as our ability to make distributions to the shareholders. Loss of our key personnel could adversely affect the value of our common shares and operations. We are dependent on the efforts of our key executive personnel.Although we believe qualified replacements could be found for these key executives, the loss of their services could adversely affect the value of our common shares and operations. Compliance with the Americans with Disabilities Act and fire, safety and other regulations may require us to make unintended expenditures that adversely affect our cash flows. All of our properties are required to comply with the Americans with Disabilities Act ("ADA").The ADA has separate compliance requirements for “public accommodations” and “commercial facilities,” but generally requires that buildings be made accessible to people with disabilities.Compliance with the ADA requirements could require removal of access barriers, and noncompliance could result in imposition of fines by the U.S. government or an award of damages to private litigants, or both.While the tenants to whom we lease properties are obligated by law to comply with the ADA provisions, and typically under tenant leases are obligated to cover costs associated with compliance, if required changes involve greater expenditures than anticipated, or if the changes must be made on a more accelerated basis than anticipated, the ability of these tenants to cover costs could be adversely affected.As a result, we could be required to expend funds to comply with the provisions of the ADA, which could adversely affect the results of operations and financial condition and our ability to make distributions to shareholders.In addition, we are required to operate the properties in compliance with fire and safety regulations, building codes and other land use regulations, as they may be adopted by governmental agencies and bodies and become applicable to the properties.We may be required to make substantial capital expenditures to comply with those requirements, and these expenditures could have a material adverse effect on our ability to meet the financial obligations and make distributions to our shareholders. There may be future dilution of our common shares. Our declaration of trust authorizes our Board of Trust Managers to, among other things, issue additional common or preferred shares or securities convertible or exchangeable into equity securities, without shareholder approval.We may issue such additional equity or convertible securities to raise additional capital.The issuance of any additional common or preferred shares or convertible securities could be substantially dilutive to holders of our common shares.Moreover, to the extent that we issue restricted shares, options, or warrants to purchase our common shares in the future and those options or warrants are exercised or the restricted shares vest, our shareholders may experience further dilution.Holders of our common shares have no preemptive rights that entitle them to purchase a pro rata share of any offering of shares of any class or series and, therefore, such sales or offerings could result in increased dilution to our shareholders. We may issue debt and equity securities or securities convertible into equity securities, any of which may be senior to our common shares as to distributions and in liquidation, which could negatively affect the value of our common shares. 10 Table of Contents In the future, we may attempt to increase our capital resources by entering into unsecured or secured debt or debt-like financings, or by issuing additional debt or equity securities, which could include issuances of medium-term notes, senior notes, subordinated notes, secured debt, guarantees, preferred shares, hybrid securities, or securities convertible into or exchangeable for equity securities.In the event of our liquidation, our lenders and holders of our debt and preferred securities would receive distributions of our available assets before distributions to the holders of our common shares.Because any decision to incur debt and issue securities in future offerings may be influenced by market conditions and other factors beyond our control, we cannot predict or estimate the amount, timing, or nature of our future financings.Further, market conditions could require us to accept less favorable terms for the issuance of our securities in the future. Adverse global market and economic conditions may continue to adversely affect us and could cause us to recognize additional impairment charges or otherwise harm our performance. Market and economic conditions have been unprecedented and challenging with tighter credit conditions.Continued concerns about the systemic impact of the availability and cost of credit, the U.S. mortgage market, inflation, energy costs, geopolitical issues and declining equity and real estate markets have contributed to increased market volatility and diminished expectations for the U.S. economy.The retail shopping sector has been negatively affected by these market and economic conditions.These conditions may result in our tenants delaying lease commencements, declining to extend or renew leases upon expiration and/or renewing at lower rates.These conditions also have forced some weaker retailers, in some cases, to declare bankruptcy and/or close stores.Certain retailers have announced store closings even though they have not filed for bankruptcy protection.Lease terminations by certain tenants or a failure by certain tenants to occupy their premises in a shopping center could result in lease terminations or significant reductions in rent by other tenants in the same shopping center under the terms of some leases, in which case we may be unable to re-lease the vacated space at attractive rents or at all, and our rental payments from our continuing tenants could significantly decrease.Additionally, adverse conditions could also result in the revaluation of our investments in real estate joint ventures and partnerships, notes receivable from our real estate joint ventures and partnerships and other property related investments. We are unable to predict whether, or to what extent or for how long, these adverse market and economic conditions will persist.The continuation and/or intensification of these conditions may impede our ability to generate sufficient operating cash flow to pay expenses, maintain properties, pay dividends and refinance debt. As a result of the ongoing market volatility and declining market conditions, we recognized non-cash impairment charges of approximately $17.5 million, $38.8 million and $52.5 million for the year ended December31, 2010, 2009 and 2008, respectively. Ongoing adverse market and economic conditions and market volatility will likely continue to make it difficult to value the properties and investments owned by us and our unconsolidated joint ventures.There may be significant uncertainty in the valuation, or in the stability of the value, of such properties and investments that could result in a substantial decrease in the value thereof.In addition, we intend to sell certain assets over the next several years.No assurance can be given that we will be able to recover the current carrying amount of all of our properties and those of our unconsolidated joint ventures and/or our goodwill in the future.Our inability to do so would require us to recognize additional impairment charges for the period in which we reached that conclusion, which could materially and adversely affect us. Changes in accounting standards may adversely impact our financial condition and results of operations. The Financial Accounting Standards Board, in conjunction with the Securities and Exchange Commission, has several key projects on their agenda that could impact how we currently account for our material transactions, including lease accounting and other convergence projects with the International Accounting Standards Board.We believe that these and other potential proposals could have varying degrees of impact on us ranging from minimal to material.At this time, we are unable to predict with certainty which, if any, proposals may be passed or what level of impact any such proposal could have on us. 11 Table of Contents Compliance with federal and state laws and regulations on climate control may reduce the value or profitability of our properties or adversely affect our cash flow. All of our properties are required to comply with state and federal legislation and regulation that has been made or will be made regarding climate control.These matters may cause us or our tenants to incur substantial compliance, remediation and other costs, and can prohibit or severely restrict development in environmentally sensitive regions or areas.If not addressed, climate control issues or environmental conditions could impair our ability to sell or re-lease the affected properties in the future or result in lower sales prices or rent payments. Currently, we are subject to certain regulations regarding the future replacement of roofing on our properties located in California, the City of Houston and Burbank, Illinois, which will increase the cost of replacement roofs for those properties.Compliance with these regulations is not expected to have a material affect on our operating results. Natural disasters and severe weather conditions could have an adverse effect on our cash flow and operating results. Changing weather patterns and climatic conditions, such as global warming, may have added to the unpredictability and frequency of natural disasters in some parts of the world and created additional uncertainty as to future trends and exposures.Our operations are located in many areas that are subject to natural disasters and severe weather conditions such as hurricanes, tornadoes, earthquakes, droughts, floods and fires.The occurrence of natural disasters or severe weather conditions can delay new development projects, increase investment costs to repair or replace damaged properties, increase future property insurance costs, and negatively impact the tenant demand for lease space.If insurance is unavailable to us or is unavailable on acceptable terms, or if our insurance is not adequate to cover business interruption or losses from these events, our earnings, liquidity or capital resources could be adversely affected. We are unable to predict the effect of current governmental proposals. The current U.S. administration and Congress have made, or called for consideration of, several additional proposals relating to a variety of issues, including universal healthcare, financial regulation reform, climate control and others.We believe that these and other potential proposals could have varying degrees of impact on us ranging from minimal to material.At this time, we are unable to predict with certainty which, if any, proposals may be passed or what level of impact any such proposal could have on us. ITEM 1B.Unresolved Staff Comments None. 12 Table of Contents ITEM 2. Properties At December 31, 2010, our real estate properties consisted of 392 locations in 23 states.A complete listing of these properties, including the name, location, building area and land area, is as follows (in square feet): Center and Location Building Total Land Total Retail Arizona Arrowhead Festival S.C., 75th Ave. at W. Bell Rd., Glendale Basha's Valley Plaza, S. McClintock at E. Southern, Tempe Broadway Marketplace, Broadway at Rural, Tempe Camelback Village Square, Camelback at 7th Avenue, Phoenix Desert Village, Pinnacle Peak Rd. at Pima Rd., Scottsdale Entrada de Oro, Magee Road and Oracle Road, Tucson Fountain Plaza, 77th St. at McDowell, Scottsdale Fry's Ellsworth Plaza, Broadway Rd. at Ellsworth Rd., Mesa Laveen Village Market, Baseline Rd. at51st St., Phoenix Madera Village, Tanque Verde Rd. and Catalina Hwy., Tucson Mohave Crossroads, Bullhead Parkway at State Route 95, Bullhead City Monte Vista Village Center, Baseline Rd. atEllsworth Rd., Mesa Oracle Crossings, Oracle Highway and Magee Road, Tucson Oracle Wetmore, Wetmore Road and Oracle Highway, Tucson Palmilla Center, Dysart Rd. at McDowell Rd., Avondale Pueblo Anozira, McClintock Dr. at Guadalupe Rd., Tempe Raintree Ranch, Ray Road at Price Road, Chandler Rancho Encanto, 35th Avenue at Greenway Rd., Phoenix Red Mountain Gateway, Power Rd. at McKellips Rd., Mesa Scottsdale Horizon, Frank Lloyd Wright Blvd. and Thompson Peak Parkway, Scottsdale Shoppes at Bears Path, Tanque Verde Rd. and Bear Canyon Rd., Tucson Squaw Peak Plaza, 16th Street at Glendale Ave., Phoenix The Shoppes at Parkwood Ranch, Southern Avenue and Signal Butte Road, Mesa Arizona, Total Arkansas Markham Square, W. Markham at John Barrow, Little Rock Markham West, 11400 W. Markham, Little Rock Westgate, Cantrell at Bryant, Little Rock Arkansas, Total 13 Table of Contents Center and Location Building Total Land Total California 580 Market Place, E. Castro Valley at Hwy. I-580, Castro Valley Arcade Square, Watt Ave. at Whitney Ave., Sacramento Buena Vista Marketplace, Huntington Dr. at Buena Vista St., Duarte Centerwood Plaza, Lakewood Blvd. at Alondra Dr., Bellflower Chino Hills Marketplace, Chino Hills Pkwy. at Pipeline Ave., Chino Hills Creekside Center, Alamo Dr. at Nut Creek Rd., Vacaville Discovery Plaza, W. El Camino Ave. at Truxel Rd., Sacramento El Camino Promenade, El Camino Real at Via Molena, Encinitas Freedom Centre, Freedom Blvd. At Airport Blvd., Watsonville Fremont Gateway Plaza, Paseo Padre Pkwy. at Walnut Ave., Fremont Greenhouse Marketplace, Lewelling Blvd. at Washington Ave., San Leandro Hallmark Town Center, W. Cleveland Ave. at Stephanie Ln., Madera Jess Ranch Marketplace, Bear Valley Road at Jess Ranch Parkway, Apple Valley Jess Ranch Phase III, Bear Valley Road at Jess Ranch Parkway, Apple Valley Marshalls Plaza, McHenry at Sylvan Ave., Modesto Menifee Town Center, Antelope Rd. at Newport Rd., Menifee Prospectors Plaza, Missouri Flat Rd. at US Hwy. 50, Placerville Rancho San Marcos Village, San Marcos Blvd. at Rancho Santa Fe Rd., San Marcos San Marcos Plaza, San Marcos Blvd. at Rancho Santa Fe Rd., San Marcos Shasta Crossroads, Churn Creek Rd. at Dana Dr., Redding Silver Creek Plaza, E. Capital Expressway at Silver Creek Blvd., San Jose Southampton Center, IH-780 at Southampton Rd., Benecia Stoneridge Town Centre, Highway 60 at Nason St., Moreno Valley Stony Point Plaza, Stony Point Rd. at Hwy. 12, Santa Rosa Summerhill Plaza, Antelope Rd. at Lichen Dr., Sacramento Sunset Center, Sunset Ave. at State Hwy. 12, Suisun City Tully Corners Shopping Center, Tully Rd. at Quimby Rd., San Jose Valley, Franklin Boulevard and Mack Road, Sacramento Westminster Center, Westminster Blvd. at Golden West St., Westminster California, Total Colorado Academy Place, Academy Blvd. at Union Blvd., Colorado Springs Aurora City Place, E. Alameda at I225, Aurora CityCenter Englewood, S. Santa Fe at Hampden Ave., Englewood Crossing at Stonegate, Jordon Rd. at Lincoln Ave., Parker Edgewater Marketplace, Sheridan Blvd. at 17th Ave., Edgewater Green Valley Ranch Towne Center, Tower Rd. at 48th Ave., Denver 14 Table of Contents Center and Location Building Total Land Total Lowry Town Center, 2nd Ave. at Lowry Ave., Denver River Point at Sheridan, Highway 85 and Highway 285, Sheridan The Gardens on Havana, Mississippi at Havana, Aurora 0 Thorncreek Crossing, Washington St. at 120th St., Thornton Uintah Gardens, NEC 19th St. at West Uintah, Colorado Springs Westminster Plaza, North Federal Blvd. at 72nd Ave., Westminster Colorado, Total Florida Alafaya Square, Alafaya Trail, Oviedo Argyle Village, Blanding at Argyle Forest Blvd., Jacksonville Boca Lyons, Glades Rd. at Lyons Rd., Boca Raton Clermont Landing, U.S. 27 & Steve's Road, Clermont Colonial Landing, East Colonial Dr. at Maguire Boulevard, Orlando Colonial Plaza, E. Colonial Dr. at Primrose Dr., Orlando Countryside Centre, US Highway 19 at Countryside Boulevard, Clearwater East Lake Woodlands, East Lake Road and Tampa Road, Palm Harbor Embassy Lakes, Sheraton St. at Hiatus Rd., Cooper City Epic Village - St. Augustine, SR 207 at Rolling Hills Dr, St. Augustine Flamingo Pines, Pines Blvd. at Flamingo Rd., Pembroke Pines Flamingo Pines, Pines Blvd. at Flamingo Rd., Pembroke Pines Hollywood Hills Plaza, Hollywood Blvd. at North Park Rd., Hollywood Indian Harbour Place, East Eau Gallie Boulevard, Indian Harbour Beach International Drive Value Center, International Drive and Touchstone Drive, Orlando Kendall Corners, Kendall Drive and SW 127th Avenue, Miami Lake Washington Crossing, Wickham Rd. at Lake Washington Rd., Melbourne Lake Washington Square, Wickham Rd. at Lake Washington Rd., Melbourne Largo Mall, Ulmerton Rd. at Seminole Ave., Largo Market at Southside, Michigan Ave. at Delaney Ave., Orlando Marketplace at Seminole Towne Center, Central Florida Greenway and Rinehart Road, Sanford Northridge, E. Commercial Blvd. at Dixie Hwy., Oakland Park Palm Coast Center, State Road 100 & Belle Terre Parkway, Palm Coast Palm Lakes Plaza, Atlantic Boulevard and Rock Island Road, Maragate Palms of Carrollwood, N. Dale Maybry Dr. at Fletcher Ave., Tampa Paradise Key at Kelly Plantation, US Highway 98 and Mid Bay Bridge Rd., Destin Pembroke Commons, University at Pines Blvd., Pembroke Pines Phillips Crossing, Interstate 4 and Sand Lake Road, Orlando 15 Table of Contents Center and Location Building Total Land Total Phillips Landing, Turkey Lake Rd., Orlando Pineapple Commons, Us Highway 1 and Britt Rd., Stuart Publix at Laguna Isles, Sheridan St. at SW 196th Ave., Pembroke Pines Quesada Commons, Quesada Avenue and Toledo Blade Boulevard, Port Charlotte Shoppes at Paradise Isle, 34940 Emerald Coast Pkwy., Destin Shoppes at Parkland, Hillsboro Boulevard at State Road #7, Parkland Shoppes of Port Charlotte, Toledo Blade Boulevard and Tamiami Trail, Port Charlotte Shoppes of Port Charlotte, Toledo Blade Boulevard and Tamiami Trail, Port Charlotte South Dade, South Dixie Highway and Eureka Drive, Miami Sunrise West Shopping Center, West Commercial Drive and NW 91st Avenue, Sunrise Sunset 19, US Hwy. 19 at Sunset Pointe Rd., Clearwater Tamiami Trail Shops, S.W. 8th St. at S.W. 137th Ave., Miami The Marketplace at Dr. Phillips, Dr. Phillips Boulevard and Sand Lake Road, Orlando The Shoppes at South Semoran, Semoran Blvd. at Pershing Ave., Orlando TJ Maxx Plaza, 117th Avenue at Sunset Blvd., Kendall University Palms, Alafaya Trail at McCullough Rd., Oviedo Venice Pines, Center Rd. at Jacaranda Blvd., Venice Vizcaya Square, Nob Hill Rd. at Cleary Blvd., Plantation Westland Terrace Plaza, SR 50 at Apopka Vineland Rd., Orlando Winter Park Corners, Aloma Ave. at Lakemont Ave., Winter Park Florida, Total Georgia Brookwood Marketplace, Peachtree Parkway at Mathis Airport Rd., Suwannee Brookwood Square, East-West Connector at Austell Rd., Austell Brownsville Commons, Brownsville Road and Hiram-Lithia Springs Road, Powder Springs Camp Creek Marketplace II, Camp Creek Parkway and Carmla Drive, Atlanta Cherokee Plaza, Peachtree Road and Colonial Drive, Atlanta Dallas Commons, US Highway 278 and Nathan Dean Boulevard, Dallas Grayson Commons, Grayson Hwy. at Rosebud Rd., Grayson Lakeside Marketplace, Cobb Parkway (US Hwy. 41), Acworth Mansell Crossing, North Point Parkway at Mansell Rd., Alpharetta Perimeter Village, Ashford-Dunwoody Rd., Atlanta Publix at Princeton Lakes, Carmia Drive and Camp Creek Drive, Atlanta Reynolds Crossing, Steve Reynolds and Old North Cross Rd., Duluth Roswell Corners, Woodstock Rd. at Hardscrabble Rd., Roswell Sandy Plains Exchange, Sandy Plains at Scufflegrit, Marietta Thompson Bridge Commons, Thompson Bridge Rd. at Mt. Vernon Rd., Gainesville Georgia, Total 16 Table of Contents Center and Location Building Total Land Total Illinois Burbank Station, S. Cicero Ave. at W. 78th St., Burbank Illinois, Total Kansas Kohl's, Wanamaker Rd. at S.W. 17th St., Topeka Shawnee Village, Shawnee Mission Pkwy. at Quivera Rd., Shawnee Kansas, Total Kentucky Festival at Jefferson Court, Outer Loop at Jefferson Blvd., Louisville Millpond Center, Boston at Man O’War, Lexington Regency Shopping Centre, Nicholasville Rd.& West Lowry Lane, Lexington Tates Creek, Tates Creek at Man O’ War, Lexington Kentucky, Total Louisiana 14/Park Plaza, Hwy. 14 at General Doolittle, Lake Charles Danville Plaza, Louisville at 19th, Monroe K-Mart Plaza, Ryan St., Lake Charles Manhattan Place, Manhattan Blvd. at Gretna Blvd., Harvey Orleans Station, Paris, Robert E. Lee at Chatham, New Orleans 0 Prien Lake Plaza, Prien Lake Rd. at Nelson Rd., Lake Charles River Marketplace, Ambassador Caffery at Kaliste Saloom, Lafayette Southgate, Ryan at Eddy, Lake Charles Town & Country Plaza, U.S. Hwy. 190 West, Hammond University Place, 70th St. at Youree Dr., Shreveport University Place, 71st St. at Youree Dr., Shreveport Westwood Village, W. Congress at Bertrand, Lafayette Louisiana, Total Maine The Promenade, Essex at Summit, Lewiston Maine, Total 17 Table of Contents Center and Location Building Total Land Total Missouri Ballwin Plaza, Manchester Rd. at Vlasis Dr., Ballwin Western Plaza, Hwy. 141 at Hwy. 30, Fenton Missouri, Total Nevada Best in the West, Rainbow at Lake Mead Rd., Las Vegas Charleston Commons, Charleston and Nellis, Las Vegas College Park S.C., E. Lake Mead Blvd. at Civic Ctr. Dr., North Las Vegas Eastern Horizon, Eastern Ave. atHorizon Ridge Pkwy., Henderson Francisco Centre, E. Desert Inn Rd. at S. Eastern Ave., Las Vegas Mission Center, Flamingo Rd. at Maryland Pkwy., Las Vegas Paradise Marketplace, Flamingo Rd. at Sandhill, Las Vegas Rainbow Plaza, Phase I, Rainbow Blvd. at Charleston Blvd., Las Vegas Rainbow Plaza, Rainbow Blvd. at Charleston Blvd., Las Vegas Rancho Towne & Country, Rainbow Blvd. at Charleston Blvd., Las Vegas Tropicana Beltway, Tropicana Beltway at Fort Apache Rd., Las Vegas Tropicana Marketplace, Tropicana at Jones Blvd., Las Vegas Westland Fair North, Charleston Blvd. at Decatur Blvd., Las Vegas Nevada, Total New Mexico Eastdale, Candelaria Rd. at Eubank Blvd., Albuquerque North Towne Plaza, Academy Rd. at Wyoming Blvd., Albuquerque Pavillions at San Mateo, I-40 at San Mateo, Albuquerque Wyoming Mall, Academy Rd. at Northeastern, Albuquerque New Mexico, Total North Carolina Avent Ferry, Avent Ferry Rd. at Gorman St., Raleigh Bull City Market, Broad St. at West Main St., Durham Capital Square, Capital Blvd. at Huntleigh Dr., Cary Chatham Crossing, US 15/501 at Plaza Dr., Chapel Hill Cole Park Plaza, US 15/501 and Plaza Dr., Chapel Hill Falls Pointe, Neuce Rd. at Durant Rd., Raleigh Galleria, Galleria Boulevard and Sardis Road, Charlotte Harrison Pointe, Harrison Ave. at Maynard Rd., Cary Heritage Station, Forestville Rd. at Rogers Rd., Wake Forest High House Crossing, NC Hwy. 55 at Green Level W. Rd., Cary Hope Valley Commons, Highway 751 and Highway 54, Durham 18 Table of Contents Center and Location Building Total Land Total Johnston Road Plaza, Johnston Rd. at McMullen Creek Pkwy., Charlotte Leesville Town Centre, Leesville Rd. at Leesville Church Rd., Raleigh Little Brier Creek, Little Brier Creek Lane and Brier Leaf Lane, Raleigh Mineral Springs Village, Mineral Springs Rd. at Wake Forest Rd., Durham Northwoods Market, Maynard Rd. at Harrison Ave., Cary Parkway Pointe, Cory Parkway at S. R. 1011, Cary Pinecrest Plaza, Hwy. 15-501 at Morganton Rd., Pinehurst Ravenstone Commons, Hwy. 98 at Sherron Rd., Durham Six Forks Station, Six Forks Rd. at Strickland Rd., Raleigh Steele Creek Crossing, York Rd. at Steele Creek Rd., Charlotte Stonehenge Market, Creedmoor Rd. at Bridgeport Dr., Raleigh Surf City Crossing, Highway 17 and Highway 210, Surf City Waterford Village, U.S. Hwy. 17 & U.S. Hwy. 74/76, Leland Whitehall Commons, NWC of Hwy. 49 at I-485, Charlotte North Carolina, Total Oklahoma Market Boulevard , E. Reno Ave. at N. Douglas Ave., Midwest City Town and Country, Reno Ave. at North Air Depot, Midwest City Oklahoma, Total Oregon Clackamas Square, SE 82nd Avenue and SE Causey Avenue, Portland Oak Grove Market Center, SE Mcloughlin Blvd. & Oak Grove Ave., Portland Raleigh Hills Plaza, SW Beaverton-Hillsdale Hwy. and SW Scholls Ferry Road, Portland Oregon, Total South Carolina Fresh Market Shoppes, 890 William Hilton Head Pkwy., Hilton Head South Carolina, Total Tennessee Bartlett Towne Center, Bartlett Blvd. at Stage Rd., Bartlett Commons at Dexter Lake Phase II, Dexter at N. Germantown, Memphis Commons at Dexter Lake, Dexter at N. Germantown, Memphis Highland Square, Summer at Highland, Memphis Mendenhall Commons, South Mendenahall Rd. and Sanderlin Avenue, Memphis Ridgeway Trace, Poplar Avenue and Ridgeway Road, Memphis Summer Center, Summer Ave. at Waring Rd., Memphis Tennessee, Total 19 Table of Contents Center and Location Building Total Land Total Texas 10/Federal, I-10 at Federal, Houston Alabama-Shepherd, S. Shepherd at W. Alabama, Houston Angelina Village, Hwy. 59 at Loop 287, Lufkin Bayshore Plaza, Spencer Hwy. at Burke Rd., Houston Bell Plaza, 45th Ave. at Bell St., Amarillo Bellaire Boulevard, Bellaire at S. Rice, Houston Boswell Towne Center, Highway 287 at Bailey Boswell Rd., Saginaw Braeswood Square, N. Braeswood at Chimney Rock, Houston Broadway , Broadway at 59th St., Galveston Broadway, S. Broadway at W. 9th St., Tyler Calder, Calder at 24th St., Beaumont Cedar Bayou, Bayou Rd., La Marque Central Plaza, Loop 289 at Slide Rd., Lubbock Centre at Post Oak, Westheimer at Post Oak Blvd., Houston Champions Village,F.M. 1960 at Champions Forest Dr., Houston Coronado, 34th St. at Wimberly Dr., Amarillo Crossroads, I-10 at N. Main, Vidor Cullen Center, Cullen at Reed, Houston Cullen Plaza, Cullen at Wilmington, Houston Custer Park, SWC Custer Road at Parker Road, Plano Cypress Pointe, F.M. 1960 at Cypress Station, Houston Eastpark, Mesa Rd. at Tidwell, Houston Edgebrook, Edgebrook at Gulf Fwy., Houston Fiesta Trails, I-10 at DeZavala Rd., San Antonio Fiesta Village, Quitman at Fulton, Houston Fondren/West Airport, Fondren at W. Airport, Houston Food King Place, 25th St. at Avenue P, Galveston Galveston Place, Central City Blvd. at 61st St., Galveston Gateway Station, I-35W and McAlister Rd., Burleson Gillham Circle, Gillham Circle at Thomas, Port Arthur Glenbrook Square, Telephone Road, Houston Griggs Road, Griggs at Cullen, Houston Harrisburg Plaza, Harrisburg at Wayside, Houston Heights Plaza, 20th St. at Yale, Houston Horne Street Market, I-30 & Horne Street, Fort Worth Humblewood Shopping Plaza, Eastex Fwy. at F.M. 1960, Houston I-45/Telephone Rd. Center, I-45 at Maxwell Street, Houston Independence Plaza, Town East Blvd., Mesquite 20 Table of Contents Center and Location Building Total Land Total Island Market Place, 6th St. at 9th Ave., Texas City Jacinto City, Market at Baca, Houston Killeen Marketplace, 3200 E. Central Texas Expressway, Killeen Kirby Strip Center, Kirby Dr, Houston Lake Pointe Market Center, Dalrock Rd. at Lakeview Pkwy., Rowlett Las Tiendas Plaza, Expressway 83 at McColl Rd., McAllen Lawndale, Lawndale at 75th St., Houston League City Plaza, I-45 at F.M. 518, League City Little York Plaza, Little York at E. Hardy, Houston Lone Star Pavilions, Texas at Lincoln Ave., College Station Lyons Avenue, Lyons at Shotwell, Houston Market at Nolana, Nolana Ave. and 29th St., McAllen Market at Sharyland Place, U.S. Expressway 83 and Shary Road, Mission Market at Town Center, Town Center Blvd., Sugar Land Market at Westchase, Westheimer at Wilcrest, Houston Montgomery Plaza, Loop 336 West at I-45, Conroe Moore Plaza, S. Padre Island Dr. at Staples, Corpus Christi North Creek Plaza, Del Mar Blvd. at Hwy. I-35, Laredo North Main Square, Pecore at N. Main, Houston North Oaks, F.M. 1960 at Veterans Memorial, Houston North Park Plaza, Eastex Fwy. at Dowlen, Beaumont North Towne Plaza, U.S. 77 and 83 at SHFM 802, Brownsville North Triangle , I-45 at F.M. 1960, Houston Northbrook Center, Northwest Fwy. at W. 34th, Houston Northcross, N. 10th St. at Nolana Loop, McAllen Northwest Crossing, N.W. Fwy. at Hollister, Houston Oak Forest, W. 43rd at Oak Forest, Houston Oak Park Village, Nacogdoches at New Braunfels, San Antonio Old Navy Building, 1815 10th Street, McAllen Orchard Green, Gulfton at Renwick, Houston Overton Park Plaza, SW Loop 820/Interstate 20 at South Hulen St., Ft. Worth Palmer Plaza, F.M. 1764 at 34th St., Texas City Parliament Square II, W. Ave. at Blanco, San Antonio Parliament Square, W. Ave. at Blanco, San Antonio Phelan West, Phelan at 23rd St., Beaumont Phelan, Phelan at 23rd St, Beaumont Pitman Corners, Custer Road at West 15th, Plano Plantation Centre, Del Mar Blvd. at McPherson Rd., Laredo Preston Shepard Place, Preston Rd. at Park Blvd., Plano 21 Table of Contents Center and Location Building Total Land Total Randall's/Cypress Station, F.M. 1960 at I-45, Houston Randall's/Kings Crossing, Kingwood Dr. at Lake Houston Pkwy., Houston Randall's/Norchester, Grant at Jones, Houston Richmond Square, Richmond Ave. at W. Loop 610, Houston River Oaks East, W. Gray at Woodhead, Houston River Oaks West, W. Gray at S. Shepherd, Houston Rockwall, I-30 at Market Center Street, Rockwall Rose-Rich, U.S. Hwy. 90A at Lane Dr., Rosenberg Sharyland Towne Crossing, Shary Rd. at Hwy. 83, Mission Sheldon Forest North , North, I-10 at Sheldon, Houston Sheldon Forest South , North, I-10 at Sheldon, Houston Shops at Three Corners, S. Main at Old Spanish Trail, Houston South 10th St. HEB, S. 10th St. at Houston St., McAllen Southgate, W. Fuqua at Hiram Clark, Houston Spring Plaza, Hammerly at Campbell, Houston Starr Plaza, U.S. Hwy. 83 at Bridge St., Rio Grande City Stella Link, Stella Link at S. Braeswood, Houston Studemont, Studewood at E. 14th St, Houston Ten Blalock Square, I-10 at Blalock, Houston Thousand Oaks, Thousand Oaks Dr. at Jones Maltsberger Rd., San Antonio Tomball Marketplace, FM 2920 and Future 249, Tomball Valley View, West Ave. at Blanco Rd., San Antonio Village Arcade, University at Kirby, Houston Village Arcade-Phase II, University at Kirby, Houston Village Arcade-Phase III, University at Kirby, Houston Village Plaza at Bunker Hill, Bunker Hill Rd. at Interstate 10, Houston Westchase Center, Westheimer at Wilcrest, Houston Westhill Village, Westheimer at Hillcroft, Houston Westwood Center, Culebra Road and Westwood Loop, San Antonio Texas, Total Utah Alpine Valley Center, Main St. at State St., American Fork Taylorsville Town Center, West 4700 South at Redwood Rd., Taylorsville West Jordan Town Center, West 7000 South at S. Redwood Rd., West Jordan Utah, Total 22 Table of Contents Center and Location Building Total Land Total Washington Meridian Town Center, Meridian Avenue East and 132nd Street East, Puyallup Mukilteo Speedway Center, Mukilteo Speedway, Lincoln Way, and Highway 99, Lynnwood Rainer Square Plaza, Rainer Avenue South and South Charleston Street, Seattle South Hill Center, 43rd Avenue Southwest and Meridian Street South, Puyallup Washington, Total Industrial California Siempre Viva Business Park, Siempre Viva Rd. at Kerns St., San Diego California, Total Florida 1801 Massaro, 1801 Massaro Blvd., Tampa Hopewell Industrial Center, Old Hopewell Boulevard and U.S. Highway 301, Tampa Lakeland Industrial Center, I-4 at County Rd., Lakeland Lakeland Interstate Industrial Park I, Interstate Drive and Kathleen Rd., Lakeland Tampa East Industrial Portfolio, 1841 Massaro Blvd., Tampa Florida, Total Georgia 6485 Crescent Drive, I-85 at Jimmy Carter Blvd., Norcross Atlanta Industrial Park, Atlanta Industrial Pkwy. at Atlanta Industrial Dr., Atlanta Atlanta Industrial Park II & VI, Atlanta Industrial Pkwy. at Atlanta Industrial Dr., Atlanta Atlanta Industrial Parkway, Atlanta Industrial Pkwy. at Atlanta Industrial Dr., Atlanta Kennesaw 75, 3850-3900 Kennesaw Pkwy., Kennesaw Riverview Distribution Center, Fulton Industrial Blvd. at Camp Creek Parkway, Atlanta Sears Logistics, 3700 Southside Industrial Way, Atlanta SouthPark 3075, Anvil Block Rd. and South Park Blvd., Atlanta Southside Industrial Parkway, Southside Industrial Pkwy. at Jonesboro Rd., Atlanta Westlake 125, Camp Creek Parkway and Westlake Parkway, Atlanta Georgia, Total Tennessee Crowfarn Drive Warehouse, Crowfarn Dr. at Getwell Rd., Memphis Outland Business Center, Outland Center Dr., Memphis Southpoint I & II, Pleasant Hill Rd. at Shelby Dr., Memphis Tennessee, Total 23 Table of Contents Center and Location Building Total Land Total Texas 1625 Diplomat Drive, SWC Diplomat Dr. at McDaniel Dr., Carrollton 610 and 11th St. Warehouse, Loop 610 at 11th St., Houston 610 and 11th St. Warehouse, Loop 610 at 11th St., Houston 610/288 Business Park , Cannon Street, Houston Beltway 8 Business Park, Beltway 8 at Petersham Dr., Houston Blankenship Building, Kempwood Drive, Houston Braker 2 Business Center, Kramer Ln. at Metric Blvd., Austin Brookhollow Business Center, Dacoma at Directors Row, Houston Central Plano Business Park, Klein Rd. at Plano Pkwy., Plano Claywood Industrial Park, Clay at Hollister, Houston Corporate Center Park I and II, Putnam Dr. at Research Blvd., Austin Crestview, Bissonnet at Wilcrest, Houston Crosspoint Warehouse, Crosspoint, Houston Crosswinds Distribution Center, Tech Com at Wurzback Parkway, San Antonio Freeport Business Center, 13215 N. Promenade Blvd., Stafford Freeport Commerce Center, Sterling Street and Statesman Drive, Irving Houston Cold Storage Warehouse, 7080 Express Lane, Houston Interwest Business Park, Alamo Downs Parkway, San Antonio Isom Business Park, 919-981 Isom Road, San Antonio Jupiter Business Park, Jupiter Rd. at Summit Ave., Plano Jupiter Service Center, Jupiter near Plano Pkwy., Plano Kempwood Industrial, Kempwood Dr. at Blankenship Dr., Houston Kempwood Industrial, Kempwood Dr. at Blankenship Dr., Houston Lathrop Warehouse, Lathrop St. at Larimer St., Houston Manana Office Center, I-35 at Manana, Dallas McGraw Hill Distribution Center, 420 E. Danieldale Rd., DeSoto Midpoint I-20 Distribution Center, New York Avenue and Arbrook Boulevard, Arlington Midway Business Center, Midway at Boyington, Carrollton Navigation Business Park, Navigation at N. York, Houston Newkirk Service Center, Newkirk near N.W. Hwy., Dallas Northeast Crossing Office/Service Center, East N.W. Hwy. at Shiloh, Dallas Northway Park II, Loop 610 East at Homestead, Houston Oak Hills Industrial Park, Industrial Oaks Blvd., Austin O'Connor Road Business Park, O’Connor Road, San Antonio Railwood F, Market at U.S. 90, Houston Railwood G, Mesa at U.S. 90 , Houston Railwood Industrial Park, Mesa at U.S. 90, Houston Railwood Industrial Park, Mesa at U.S. 90, Houston 24 Table of Contents Center and Location Building Total Land Total Randol Mill Place, Randol Mill Road, Arlington Redbird Distribution Center, Joseph Hardin Drive, Dallas Regal Distribution Center, Leston Avenue, Dallas Rutland 10 Business Center, Metric Blvd. at Centimeter Circle, Austin Sherman Plaza Business Park, Sherman at Phillips, Richardson Southpark A,B,C, East St. Elmo Rd. at Woodward St., Austin Southpoint Service Center, Burleson at Promontory Point Dr., Austin Southport Business Park 5, South Loop 610, Houston Space Center Industrial Park, Pulaski St. at Irving Blvd., Dallas Stonecrest Business Center, Wilcrest at Fallstone, Houston Town & Country Commerce Center, I-10 at Beltway 8, Houston 0 West 10 Business Center II, Wirt Rd. at I-10, Houston West Loop Commerce Center, W. Loop N. at I-10, Houston West-10 Business Center, Wirt Rd. at I-10, Houston Westgate Service Center, Park Row Drive at Whiteback Dr., Houston Texas, Total Virginia Enterchange at Meadowville, 2101 Bermuda Hundred Dr, Chester Enterchange at Northlake A, 11900-11998 North Lakeridge Parkway, Ashland Enterchange at Northlake C, North Lakeridge Parkway & Northlake Park Dr, Ashland Enterchange at Walthall A & B, 1900-1998 Ruffin Mill Rd., Colonial Heights Enterchange at Walthall C, 1936-1962 Ruffin Mill Rd., Colonial Heights Enterchange at Walthall D, 1700-1798 Ruffin Mill Rd., Colonial Heights Interport Business Center A, 4800-4890 Eubank Road, Richmond Interport Business Center B, 4700-4790 Eubank Road, Richmond Interport Business Center C, 5300-5390 Laburnum Ave., Richmond Virginia, Total Other Arizona Arcadia Biltmore Plaza, Campbell Ave. at North 36th St., Phoenix Arizona, Total Texas 1919 North Loop West, Hacket Drive at West Loop 610 North, Houston Citadel Plaza, Citadel Plaza Dr., Houston Texas, Total 25 Table of Contents Center and Location Building Total Land Total Unimproved Land Arizona Bullhead Parkway at State Route 95, Bullhead City Lon Adams Rd. at Tangerine Farms Rd., Marana Southern Avenue and Signal Butte Road, Mesa Arizona, Total California Bear Valley Road at Jess Ranch Parkway Phase II, Apple Valley Bear Valley Road at Jess Ranch Parkway Phase III, Apple Valley California, Total Colorado Highway 85 and Highway 285, Sheridan Mississippi at Havana, Aurora Colorado, Total Florida SR 207 at Rolling Hills Dr, St. Augustine State Road 100 & Belle Terre Parkway, Palm Coast Young Pines and Curry Ford Rd., Orange County Florida, Total Georgia NWC South Fulton Parkway @ Hwy. 92, Union City Georgia, Total Louisiana 70th St. at Mansfield Rd., Shreveport Ambassador Caffery at W. Congress, Lafayette Louisiana, Total Nevada SWC Highway 215 at Decatur, Las Vegas Nevada, Total North Carolina Creedmoor (Highway 50) and Crabtree Valley Avenue, Raleigh Highway 17 and Highway 210, Surf City U.S. 15-501 and Bruce Wood Rd., Southern Pines 26 Table of Contents Center and Location Building Total Land Total U.S. Highway 1 at Caveness Farms Rd., Wake Forest U.S. Hwy. 17 & U.S. Hwy. 74/76, Leland North Carolina, Total Tennessee Poplar Avenue and Ridgeway Road, Memphis Tennessee, Total Texas 9th Ave. at 25th St., Port Arthur Bissonnet at Wilcrest, Houston Citadel Plaza at 610 North Loop, Houston Culebra Road and Westwood Loop, San Antonio East Orem, Houston FM 1957 (Potranco Road) and FM 211, San Antonio FM 2920 and Highway 249, Tomball Highway 3 at Highway 1765, Texas City Kirkwood at Dashwood Drive, Houston Leslie Rd. at Bandera Rd., Helotes Mesa Road at Tidwell, Houston Nolana Ave. and 29th St., McAllen Northwest Freeway at Gessner, Houston River Pointe Drive at Interstate 45, Conroe Rock Prairie Rd. at Hwy. 6, College Station SH 151 and Ingram Rd, San Antonio Shary Rd. at North Hwy. 83, Mission U.S. 77 and 83 at SHFM 802, Brownsville US Hwy. 281 at Wilderness Oaks, San Antonio West Little York at Interstate 45, Houston West Loop North at Interstate 10, Houston Texas, Total Utah South 300 West & West Paxton Avenue, Salt Lake City Utah, Total 27 Table of Contents Property Listing Summary as of December 31, 2010 ALL PROPERTIES BY STATE Number of Properties Building Total Land Total Arizona 24 Arkansas 3 California 30 Colorado 12 Florida 52 Georgia 23 Illinois 1 Kansas 2 Kentucky 4 Louisiana 11 Maine 1 Missouri 2 Nevada 12 New Mexico 4 North Carolina 25 Oklahoma 2 Oregon 3 South Carolina 1 Tennessee 9 Texas Utah 3 Virginia 9 Washington 4 Grand Total Total Retail Total Industrial 77 Total Unimproved Land Total Other 3 Total square footage includes 464,561 square feet of building area and 13,354,380 square feet of land leased from others. Footnotes for detail property listing: Denotes property is held by a real estate joint venture or partnership; however, the building and land square feet figures include our partners’ ownership interest in the property. Denotes property currently under development. Denotes properties that are not consolidated under generally accepted accounting principles. NOTE: Square feet are reflective of area available to be leased.Certain listed properties may have additional square feet that are not owned by us. 28 Table of Contents General.In 2010, no single property accounted for more than 4.0% of our total assets or 1.6% of revenues.The five largest properties, in the aggregate, represented approximately 7.5% of our revenues for the year ended December 31, 2010; otherwise, none of the remaining properties accounted for more than 1.2% of our revenues during the same period.As of December 31, 2010, the weighted average occupancy rate for all of our improved properties was 91.9% compared to 90.8% as of December 31, 2009.The average effective annual rental per square foot was approximately $13.60 in 2010, $13.31 in 2009, $13.16 in 2008, $12.57 in 2007 and $12.12 in 2006 for retail properties and $4.83 in 2010, $4.90 in 2009, $4.98 in 2008, $4.86 in 2007 and $4.91 in 2006 for industrial properties. As of December 31, 2010, lease expirations for the next ten years, assuming tenants do not exercise renewal options, are as follows: Annual Net Rent of Expiring Leases Year Number of Expiring Leases Square Feet of Expiring Leases (000’s) Percentage of Leaseable Square Feet Total (000’s) Per Square Foot $ $ 80 79 In the ordinary course of business, we have tenants who cease making payments under their leases or who file for bankruptcy protection.We are unable to predict or forecast the timing of store closings or unexpected vacancies.While we believe the effect of this will not have a material impact on our financial position, results of operations or liquidity due to the significant diversification of our tenant base, the uncertainty in the economy and commercial credit markets could result in a negative impact. The majority of our properties are owned directly by us (subject in some cases to mortgages), although our interests in some properties are held indirectly through interests in real estate joint ventures or under long-term leases.In our opinion, our properties are well maintained and in good repair, suitable for their intended uses, and adequately covered by insurance. We participate in 67 real estate joint ventures or partnerships that hold 147 of our properties.Our ownership interest ranges from 7.8% to 99%; we are normally the managing or operating partner and receive a fee for acting in this capacity. We may use a DownREIT operating partnership structure in the acquisition of some real estate properties.In these transactions, a fair value purchase price is agreed upon between us, as general partner of the DownREIT, and the seller where the seller receives operating partnership units in exchange for some or all of its ownership interest in the property.Each operating partnership unit is the equivalent of one of our common shares of beneficial interest (“common shares”).These units generally allow our partners the right to put their limited partnership units’ interest to us on or after the first anniversary of the entity’s formation.We may acquire these limited partnership units for either cash or a fixed number of our common shares at our discretion. Shopping Centers. At December 31, 2010, we owned or operated under long-term leases, either directly or through our interest in real estate joint ventures or partnerships, a total of 303 developed income-producing properties and nine properties under various stages of construction and development, which are located in 22 states spanning the country from coast to coast. 29 Table of Contents Our shopping centers are primarily neighborhood and community shopping centers that typically range in size from 50,000 to 650,000 square feet of building area, as distinguished from large regional enclosed malls and small strip centers, which generally contain 5,000 to 25,000 square feet.None of the centers have climatized common areas, butare designed to allow retail customers to park their automobiles in close proximity to any retailer in the center.Our centers are customarily constructed of masonry, steel and glass, and all have lighted, paved parking areas, which are typically landscaped with berms, trees and shrubs.They are generally located at major intersections in close proximity to neighborhoods that have existing populations sufficient to support retail activities of the types conducted in our centers. We have approximately 7,100 separate leases with 5,100 different tenants.Included among our top revenue-producing tenants are:The Kroger Co., T.J.X. Companies, Safeway, Ross Stores, H E Butt Grocery, Home Depot, Office Depot, PetSmart and Gap (primarily Old Navy stores).The diversity of our tenant base is also evidenced by the fact that our largest tenant accounted for only 3.0% of rental revenues during 2010. Our shopping center leases have lease terms generally ranging from three to five years for tenant space under 5,000 square feet and from 10 to 25 years for tenant space over 10,000 square feet.Leases with primary lease terms in excess of 10 years, generally for anchor and out-parcels, frequently contain renewal options which allow the tenant to extend the term of the lease for one or more additional periods, with each of these periods generally being of a shorter duration than the primary lease term.The rental rates paid during a renewal period are generally based upon the rental rate for the primary term; sometimes adjusted for inflation, market conditions or an amount of the tenant's sales during the primary term. Most of our leases provide for the monthly payment in advance of fixed minimum rentals, the tenants' pro rata share of real estate taxes, insurance (including fire and extended coverage, rent insurance and liability insurance) and common area maintenance for the center (based on estimates of the costs for these items).They also provide for the payment of additional rentals based on a percentage of the tenants' sales.Utilities are generally paid directly by tenants except where common metering exists with respect to a center.In this case we make payments for the utilities, and the tenants reimburse us on a monthly basis.Generally, our leases prohibit the tenant from assigning or subletting its space.They also require the tenant to use its space for the purpose designated in its lease agreement and to operate its business on a continuous basis.Some of the lease agreements with major tenants contain modifications of these basic provisions in view of the financial condition, stability or desirability of those tenants.Where a tenant is granted the right to assign its space, the lease agreement generally provides that the original lessee will remain liable for the payment of the lease obligations under that lease agreement. During 2010, we acquired four retail shopping centers located one each in Arizona, Colorado, Florida and North Carolina for approximately $75.3 million. During 2010, we sold one shopping center located in Texas and a retail building at two operating properties located in Kansas and Kentucky.Gross sales proceeds from these dispositions totaled $3.0 million and generated gains of $.8 million. During the first quarter of 2010, we contributed the final two properties to an unconsolidated joint venture for $47.3 million, which included loan assumptions of $28.1 million and the receipt of net proceeds totaling $14.0 million. Effective April 1, 2010, we assumed control of two 50%-owned unconsolidated real estate joint ventures related to a development project in Sheridan, Colorado that we had previously accounted for under the equity method.This transaction resulted in the consolidation of these joint ventures, which required us to revalue our investments to fair value, resulting in an impairment loss of $15.8 million and an increase in net assets of $87.6 million. During 2010, we acquired a 67%-owned unconsolidated real estate joint venture interest in a retail shopping center located in Moreno Valley, California and a 58%-owned unconsolidated real estate joint venture interest in a retail shopping center located in Houston, Texas for approximately $35.8 million.Also, two unconsolidated real estate joint ventures each sold a retail building located in California with aggregate gross sales proceeds totaling $4.4 million. We havea real estate limited partnership agreement with a foreign institutional investor to purchase up to $280 million of retail properties in various states.Our ownership in this unconsolidated real estate limited partnership is 51%.To date, no properties had been purchased. 30 Table of Contents Industrial Properties.At December 31, 2010, we owned, either directly or through our interest in real estate joint ventures or partnerships, 77 industrial projects and three other operating properties totaling approximately 17.3 million square feet of building area.Our industrial properties consist of bulk warehouse, business distribution and office-service center assets ranging in size from 9,000 to 727,000 square feet.Similar to our shopping centers, these properties are customarily constructed of masonry, steel and glass, and have lighted, concrete parking areas and are well landscaped.Some of the national and regional tenants in our industrial properties include Sears Logistics, Publix, Shell, Rooms to Go, Rooftop Systems Inc., Wells Fargo Bank, Fed Ex, Mazda, McGraw Hill and Iron Mountain.Our properties are located in Arizona, California, Florida, Georgia, Tennessee, Texas and Virginia. During 2010, we acquired a distribution center and an industrial business park both located in Texas for approximately $16.8 million.Also, we sold an unconsolidated real estate joint venture interest in a Texas property to our partner with gross sales proceeds totaling $1.4 million, which generated a gain of $1.3 million. Land Held for Development.At December 31, 2010, we owned, either directly or through our interest in real estate joint ventures or partnerships, 42 parcels of unimproved land consisting of approximately 33.1 million square feet of land area located in Arizona, California, Colorado, Florida, Georgia, Louisiana, Nevada, North Carolina, Tennessee, Texas and Utah.These properties include approximately 3.5 million square feet of land adjacent to certain of our existing developed properties, which may be used for expansion of these developments, as well as approximately 29.6 million square feet of land, which may be used for new development.Almost all of the land held for development is served by roads and utilities and are suitable for development as shopping centers or industrial projects, and we intend to emphasize the development of these parcels for such purpose.We have approximately $170.2 million in land held for development.Due to our analysis of current economic considerations, including the effects of tenant bankruptcies, credit availability to retailers, reduction of tenant expansion plans for new development projects, declines in real estate values and any changes to our plans related to our new development properties, including land held for development, we recorded an impairment charge of $5.1 million related to land held for development for the year ended December 31, 2010. New Development Properties.At December 31, 2010, we had nine properties in various stages of development.We have funded $155.6 million to date on these projects, and we estimate our investment upon completion to be $131.3 million, after consideration of anticipated land sales and tax incentive financing which is estimated to be $19.1 million.The majority of these properties are slated to be completed over the next three years with an average projected return on investment of approximately 6.5% when completed. Merchant Development.During 2010, we sold two land parcels each located in Texas with gross sales proceeds of $10.6 million.Also, two unconsolidated real estate joint ventures each sold a land parcel located in Florida with gross sales proceeds totaling $2.5 million. ITEM 3.Legal Proceedings We are involved in various matters of litigation arising in the normal course of business.While we are unable to predict with certainty the amounts involved, our management and legal counsel believe that when such litigation is resolved, our resulting liability, if any, will not have a material adverse effect on our consolidated financial statements. 31 Table of Contents ITEM 4.Removed and Reserved PART II ITEM 5.Market for Registrant's Common Shares of Beneficial Interest, Related Shareholder Matters and Issuer Purchases of Equity Securities Our common shares of beneficial interest (“common shares”) are listed and traded on the New York Stock Exchange under the symbol "WRI."As of January 31, 2011, the number of holders of record of our common shares was 2,634.The closing high and low sale prices per common share as reported on the New York Stock Exchange, and dividends per share paid for the fiscal quarters indicated were as follows: High Low Dividends 2010: Fourth $ $ $ Third Second First 2009: Fourth $ $ $ Third Second First The following table summarizes the equity compensation plans under which our common shares may be issued as of December 31, 2010: Plan Category Number of shares to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of shares remaining available for future issuance Equity compensation plans approved by shareholders $ Equity compensation plans not approved by shareholders ― ― ― Total $ 32 Table of Contents Performance Graph The graph below provides an indicator of cumulative total shareholder returns for us as compared with the S&P 500 Stock Index and the NAREIT All Equity Index, weighted by market value at each measurement point.The graph assumes that on December 31, 2005, $100 was invested in our common shares and that all dividends were reinvested by the shareholder. Comparison of Five Year Cumulative Return Weingarten S&P 500 Index The NAREIT All Equity Index There can be no assurance that our share performance will continue into the future with the same or similar trends depicted in the graph above.We do not make or endorse any predications as to future share performance. 33 Table of Contents ITEM 6.Selected Financial Data The following table sets forth our selected consolidated financial data and should be read in conjunction with "Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operation," the Consolidated Financial Statements and accompanying Notes in "Item 8. Financial Statements and Supplementary Data" and the financial schedules included elsewhere in this Form 10-K. (Amounts in thousands, except per share amounts) Year Ended December 31, Revenues (primarily real estate rentals) $ Expenses: Depreciation and amortization Other Total Operating Income Interest Expense, net ) Interest and Other Income, net (Loss) Gain on Redemption of Convertible SeniorUnsecured Notes ) Equity in Earnings of Real Estate Joint Venturesand Partnerships, net Gain on Land and Merchant Development Sales (Provision) Benefit for Income Taxes ) Income from Continuing Operations Income from Discontinued Operations (1) Gain on Sale of Property Net Income $ Net Income Adjusted for Noncontrolling Interests $ Net Income Attributable to Common Shareholders $ Per Share Data - Basic: Income from Continuing Operations $ Net Income $ Weighted Average Number of Shares Per Share Data - Diluted: Income from Continuing Operations $ Net Income $ Weighted Average Number of Shares Property (at cost) $ Total Assets $ Debt, net $ Other Data: Cash Flows from Operating Activities $ Cash Flows from Investing Activities $ ) $ $ ) $ ) $ ) Cash Flows from Financing Activities $ ) $ ) $ ) $ $ Cash Dividends per Common Share $ Funds from Operations: (2) Net Income Attributable to Common Shareholders $ Depreciation and Amortization Gain on Sale of Property ) Total $ 34 Table of Contents Generally accepted accounting principles (“GAAP”) requires the operating results and gain (loss) on the sale of operating properties to be reported as discontinued operations for all periods presented. The National Association of Real Estate Investment Trusts (“NAREIT”) defines funds from operations (“FFO”) as net income (loss) attributable to common shareholders computed in accordance with GAAP, excluding gains or losses from sales of operating real estate assets and extraordinary items, plus depreciation and amortization of operating properties, including our share of unconsolidated real estate joint ventures and partnerships.We calculate FFO in a manner consistent with the NAREIT definition. Management uses FFO as a supplemental measure to conduct and evaluate our business because there are certain limitations associated with using GAAP net income by itself as the primary measure of our operating performance.Historical cost accounting for real estate assets in accordance with GAAP implicitly assumes that the value of real estate assets diminishes predictably over time.Since real estate values instead have historically risen or fallen with market conditions, management believes that the presentation of operating results for real estate companies that uses historical cost accounting is insufficient by itself.There can be no assurance that FFO presented by us is comparable to similarly titled measures of other REITs. FFO should not be considered as an alternative to net income or other measurements under GAAP as an indicator of our operating performance or to cash flows from operating, investing or financing activities as a measure of liquidity.FFO does not reflect working capital changes, cash expenditures for capital improvements or principal payments on indebtedness. ITEM 7.Management's Discussion and Analysis of Financial Condition and Results of Operation The following discussion should be read in conjunction with the consolidated financial statements and notes thereto and the comparative summary of selected financial data appearing elsewhere in this report.Historical results and trends which might appear should not be taken as indicative of future operations.Our results of operations and financial condition, as reflected in the accompanying consolidated financial statements and related footnotes, are subject to management's evaluation and interpretation of business conditions, retailer performance, changing capital market conditions and other factors which could affect the ongoing viability of our tenants. Executive Overview Weingarten Realty Investors is a real estate investment trust (“REIT”) organized under the Texas Real Estate Investment Trust Act.Effective January 1, 2010, the Texas Real Estate Investment Trust Act was replaced by the Texas Business Organizations Code.We, and our predecessor entity, began the ownership and development of shopping centers and other commercial real estate in 1948.Our primary business is leasing space to tenants in the shopping and industrial centers we own or lease.We also manage centers for joint ventures in which we are partners or for other outside owners for which we charge fees. We operate a portfolio of rental properties which includes neighborhood and community shopping centers and industrial properties of approximately 71.5 million square feet.We have a diversified tenant base with our largest tenant comprising only 3.0% of total rental revenues during 2010. Our long-term strategy is to focus on increasing funds from operations (“FFO”) and shareholder value.We do this through hands-on leasing and management, selective redevelopment of the existing portfolio of properties, disciplined growth from strategic acquisitions and new developments and disposition of assets that no longer meet our ownership criteria.We do this while remaining committed to maintaining a conservatively leveraged balance sheet, a well-staggered debt maturity schedule and strong credit agency ratings. 35 Table of Contents Currently, we are focusing our efforts on improvements to our operating fundamentals and increasing shareholder value.We have also positioned ourselves to take advantage of growth opportunities as the markets continue to improve.We have implemented a multifaceted approach to utilizing associates from leasing, acquisitions and new development to source these opportunities.We are also leveraging their efforts with the relationships we have in the brokerage, banking and institutional arenas.Competition for quality acquisition opportunities remains substantial; nevertheless, we have been successful in indentifying selected properties, which meet our return hurdles, and we will continue to actively evaluate other opportunities as they enter the market. We strive to maintain a strong, conservative capital structure, which provides ready access to a variety of attractive capital sources.We carefully balance obtaining low cost financing with matching long-term liabilities with the acquired or developed long-term assets.While the availability of capital has improved over the past year, there can be no assurance that such pricing and availability will not deteriorate in the near future. At December 31, 2010, we owned or operated under long-term leases, either directly or through our interest in real estate joint ventures or partnerships, a total of 383 developed income-producing properties and nine properties under various stages of construction and development.The total number of centers includes 312 neighborhood and community shopping centers, 77 industrial projects and three other operating properties located in 23 states spanning the country from coast to coast. We also owned interests in 42 parcels of land held for development that totaled approximately 33.1 million square feet. We had approximately 7,100 leases with 5,100 different tenants at December 31, 2010. Leases for our properties range from less than a year for smaller spaces to over 25 years for larger tenants.Rental revenues generally include minimum lease payments, which often increase over the lease term, reimbursements of property operating expenses, including real estate taxes, and additional rent payments based on a percentage of the tenants' sales.The majority of our anchor tenants are supermarkets, value-oriented apparel/discount stores and other retailers or service providers who generally sell basic necessity-type goods and services.Through this challenging economic environment, we believe the stability of our anchor tenants, combined with convenient locations, attractive and well-maintained properties, high quality retailers and a strong tenant mix, should ensure the long-term success of our merchants and the viability of our portfolio. In assessing the performance of our properties, management carefully tracks the occupancy of the portfolio.Occupancy for the total portfolio increased from 90.8% at December 31, 2009 to 91.9% at December 31, 2010.While we will continue to monitor the economy and the effects on our retailers, we believe the significant diversification of our portfolio, both geographically and by tenant base, and the quality of our portfolio will allow us to maintain occupancy levels at or above these levels as we move through 2011, absent bankruptcies by multiple national or regional tenants.The weakened economy contributed to a decrease in rental rates on a same-space basis as we completed new leases and renewed existing leases.We completed 1,523 new leases or renewals during 2010 totaling 7.2 million square feet; decreasing rental rates an average of 2.5% on a cash basis.While we have seen some strengthening on our renewal rates, new lease rates continue to be a challenge.Although we believe the gap in the new lease rate margins will not continue to widen, they are expected to remain a challenge through 2011. New Development At December 31, 2010, we had nine properties in various stages of development.We have funded $155.6 million to date on these projects, and we estimate our investment upon completion to be $131.3 million, after consideration of anticipated land sales and tax incentive financing which is estimated to be $19.1 million.The majority of these properties are slated to be completed over the next three years with an average projected return on investment of approximately 6.5% when completed. We have approximately $170.2 million in land held for development.Due to our analysis of current economic considerations, including the effects of tenant bankruptcies, credit availability to retailers, reduction of tenant expansion plans for new development projects, declines in real estate values and any changes to our plans related to our new development properties, including land held for development, we recorded an impairment charge of $5.1 million in 2010.While we will continue to monitor this market closely, we anticipate minimal investment in land held for development or new projects during 2011. 36 Table of Contents Acquisitions and Joint Ventures Acquisitions are a key component of our long-term strategy.The availability of quality acquisition opportunities in the market remains sporadic.Competition for the highest quality core properties is intense which has in many cases driven pricing to pre-recession highs.We remain disciplined in approaching these opportunities, pursuing only those that provide appropriate risk-adjusted returns.The use of joint venture arrangements is key to our long-term strategy.Partnering with institutional investors through real estate joint ventures enables us to acquire high quality assets in our target markets while also meeting our financial return objectives.Under these arrangements, we benefit from access to lower-cost capital, as well as leveraging our expertise to provide fee-based services, such as acquisition, leasing, property management and asset management, to the joint ventures. During 2010, we acquired four retail shopping centers and two industrial properties with two located in Texas and one each in Arizona, Colorado, Florida and North Carolina for approximately $92.1 million.We anticipate to continue to acquire properties through 2011 that meet our strategic and pricing objectives. During the first quarter of 2010, we contributed the final two properties to an unconsolidated real estate joint venture for $47.3 million, which included loan assumptions of $28.1 million and the receipt of net proceeds totaling $14.0 million. Effective April 1, 2010, we assumed control of two 50%-owned unconsolidated real estate joint ventures related to a development project in Sheridan, Colorado that we had previously accounted for under the equity method.This transaction resulted in the consolidation of these joint ventures, which required us to revalue our investments to fair value, resulting in an impairment loss of $15.8 million and an increase in net assets of $87.6 million. Also, in 2010, we acquired a 67%-owned unconsolidated real estate joint venture interest in a retail shopping center located in Moreno Valley, California and a 58%-owned unconsolidated real estate joint venture interest in a retail shopping center located in Houston, Texas for approximately $35.8 million. We havea real estate limited partnership agreement with a foreign institutional investor to purchase up to $280 million of retail properties in various states.Our ownership in this unconsolidated real estate limited partnership is 51%.To date, no properties had been purchased. We continue to monitor our joint venture relationships and evaluate whether new or existing relationships could provide equity for new investments. Joint venture and outside fee income for 2010 and 2009 was approximately $7.0 million and $6.3 million, respectively.This fee income is based upon revenues, net income and in some cases appraised property values.We expect to receive approximately the same amount of fees in 2011. Dispositions Dispositions are also a key component of our ongoing management process where we prune from our portfolio properties that no longer meet our geographic or growth targets.Dispositions provide capital, which may be recycled into properties that have high barrier-to-entry locations within high growth metropolitan markets, and thus have higher long-term growth potential.Over time, we expect this to produce a portfolio with higher occupancy rates and stronger internal revenue growth.With a continued return of debt financing available to prospective purchasers, we expect to continue to dispose of selected non-core properties throughout 2011 as opportunities present themselves. 37 Table of Contents Summary of Critical Accounting Policies Our discussion and analysis of financial condition and results of operations is based on our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”).The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities and contingencies as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. We evaluate our assumptions and estimates on an ongoing basis.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions.We believe the following critical accounting policies require more significant judgments and estimates used in the preparation of our consolidated financial statements. Revenue Recognition Rental revenue is generally recognized on a straight-line basis over the term of the lease, which begins the date the leasehold improvements are substantially complete, if owned by us, or the date the tenant takes control of the space, if the leasehold improvements are owned by the tenant.Revenue from tenant reimbursements of real estate taxes, maintenance expenses and insurance is subject to our interpretation of lease provisions and is recognized in the period the related expense is recognized.Revenue based on a percentage of tenants' sales is recognized only after the tenant exceeds their sales breakpoint.In addition, in circumstances where we would provide a tenant improvement allowance for improvements that are owned by the tenant, we would recognize the allowance as a reduction of rental revenue on a straight-line basis over the term of the lease.Other revenue is income from contractual agreements with third parties, tenants or partially owned real estate joint ventures or partnerships, which is recognized as the related services are performed under the respective agreements. Real Estate Joint Ventures and Partnerships To determine the method of accounting for partially owned real estate joint ventures and partnerships, we apply the guidelines as set forth in GAAP.Entities identified as variable interest entities are consolidated if we are determined to be the primary beneficiary of the partially owned real estate joint venture or partnership. Partially owned real estate joint ventures and partnerships over which we have a controlling financial interest are consolidated in our financial statements.In determining if we have a controlling financial interest, we consider factors such as ownership interest, authority to make decisions, kick-out rights and substantive participating rights.Management continually analyzes and assesses reconsideration events, including changes in these factors, to determine if the consolidation treatment remains appropriate.Partially owned real estate joint ventures and partnerships where we do not have a controlling financial interest, but have the ability to exercise significant influence, are accounted for using the equity method.Decisions regarding consolidation of partially owned entities frequently require significant judgment by our management.Errors in the assessment of consolidation could result in material changes to our consolidated financial statements. Property Real estate assets are stated at cost less accumulated depreciation.Depreciation is computed using the straight-line method, generally over estimated useful lives of 18-40 years for buildings and 10-20 years for parking lot surfacing and equipment.Major replacements where the betterment extends the useful life of the asset are capitalized, and the replaced asset and corresponding accumulated depreciation are removed from the accounts.All other maintenance and repair items are charged to expense as incurred.If we do not allocate these costs appropriately or incorrectly estimate the useful lives of our real estate, depreciation expense may be misstated. 38 Table of Contents Acquisitions of properties are accounted for utilizing the acquisition method and, accordingly, the results of operations of an acquired property are included in our results of operations from the date of acquisition.Estimates of fair values are based upon future cash flows and other valuation techniques in accordance with our fair value measurements accounting policy, which are used to record the purchase price of acquired property among land, buildings on an "as if vacant" basis, tenant improvements, other identifiable intangibles and any goodwill or gain on purchase.Other identifiable intangible assets and liabilities include the effect of out-of-market leases, the value of having leases in place (“as is” versus “as if vacant” and absorption costs), out-of-market assumed mortgages and tenant relationships.Depreciation and amortization is computed using the straight-line method, generally over estimated useful lives of 40 years for buildings and over the lease term which includes bargain renewal options for other identifiable intangible assets.The impact of these estimates, including incorrect estimates in connection with acquisition values and estimated useful lives, could result in significant differences related to the purchased assets, liabilities and resulting depreciation or amortization.Effective 2009, acquisition costs are expensed as incurred. Property also includes costs incurred in the development of new operating properties and properties in our merchant development program.Merchant development is a program in which we develop a project with the objective of selling all or part of it, instead of retaining it in our portfolio on a long-term basis.Also, disposition of land parcels and non-operating properties are included in this program.These properties are carried at cost, and no depreciation is recorded on these assets until rent commences or no later than one year from the completion of major construction.These costs include pre-acquisition costs directly identifiable with the specific project, development and construction costs, interest and real estate taxes.Indirect development costs, including salaries and benefits, travel and other related costs that are directly attributable to the development of the property, are also capitalized.The capitalization of such costs ceases at the earlier of one year from the completion of major construction or when the property, or any completed portion, becomes available for occupancy.The impact of the estimates related to the allocation of indirect costs and interest could result in incorrect estimates in connection with determining the asset value which could be material to our consolidated financial statements. Property also includes costs for tenant improvements paid by us, including reimbursements to tenants for improvements that are owned by us and will remain our property after the lease expires. Impairment Our property is reviewed for impairment if events or changes in circumstances indicate that the carrying amount of the property, including any capitalized costs and any identifiable intangible assets, may not be recoverable. If such an event occurs, a comparison is made of the current and projected operating cash flows of each such property into the foreseeable future, with consideration of applicable holding periods, on an undiscounted basis to the carrying amount of such property.If we determine the carrying amount is not recoverable, our basis in the property is reduced to its estimated fair value to reflect impairment in the value of the asset.Fair values are determined by management utilizing cash flow models, market capitalization and discount rates, or by obtaining third-party broker or appraisal estimates in accordance with our fair value measurements accounting policy. We review current economic considerations each reporting period, including the effects of tenant bankruptcies, the suspension of tenant expansion plans for new development projects, declines in real estate values and any changes to plans related to our new development projects including land held for development, to identify properties where we believe market values may be deteriorating.Determining whether a property is impaired and, if impaired, the amount of write-down to fair value requires a significant amount of judgment by management and is based on the best information available to management at the time of evaluation.The evaluations used in these analyses could result in incorrect estimates when determining carrying values that could be material to our consolidated financial statements. Our investment in partially owned real estate joint ventures and partnerships is reviewed for impairment each reporting period.The ultimate realization is dependent on a number of factors, including the performance of each investment and market conditions.We will record an impairment charge if we determine that a decline in the value of an investment below its carrying amount is other than temporary.A considerable amount of judgment by our management is used in this evaluation.Our overall future plans for the investment, our investment partner’s financial outlook and our views on current market and economic conditions may have a significant impact on the resulting factors analyzed for these purposes. 39 Table of Contents Fair Value Measurements Certain financial instruments, estimates and transactions are required to be calculated, reported and/or recorded at fair value.The estimated fair values of such financial items, including debt instruments, impairments, acquisitions, investment securities and derivatives, have been determined using a market-based measurement.This measurement is determined based on the assumptions that management believes market participants would use in pricing an asset or liability.As a basis for considering market participant assumptions in fair value measurements, GAAP establishes a fair value hierarchy that distinguishes between market participant assumptions based on market data obtained from sources independent of the reporting entity (observable inputs that are classified within Levels 1 and 2 of the hierarchy) and the reporting entity’s own assumptions about market participant assumptions (unobservable inputs classified within Level 3 of the hierarchy). Level 1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities that we have the ability to access.Level 2 inputs are inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.Level 2 inputs may include quoted prices for similar assets and liabilities in active markets, as well as inputs that are observable for the asset or liability (other than quoted prices), such as interest rates and yield curves that are observable at commonly quoted intervals.Level 3 inputs are unobservable inputs for the asset or liability, which is typically based on an entity’s own assumptions, as there is little, if any, related market activity.In instances where the determination of the fair value measurement is based on inputs from different levels of the fair value hierarchy, the level in the fair value hierarchy within which the entire fair value measurement falls is based on the lowest level input that is significant to the fair value measurement in its entirety.Our assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and considers factors specific to the asset or liability.The assessed inputs used in determining any fair value measurements could result in incorrect valuations that could be material to our consolidated financial statements. Sales of Real Estate Sales of real estate include the sale of tracts of land within a shopping center development, property adjacent to shopping centers, shopping center properties, merchant development properties, investments in real estate joint ventures and partnerships and partial sales to real estate joint ventures and partnerships in which we participate. Profits on sales of real estate, including merchant development sales are not recognized until (a) a sale is consummated; (b) the buyer’s initial and continuing investments are adequate to demonstrate a commitment to pay; (c) the seller’s receivable is not subject to future subordination; and (d) we have transferred to the buyer the usual risks and rewards of ownership in the transaction, and we do not have a substantial continuing involvement with the property.A considerable amount of judgment by our management is used in this evaluation. We recognize gains on the sale of real estate to joint ventures and partnerships in which we participate to the extent we receive cash from the joint venture or partnership, if it meets the sales criteria in accordance with GAAP, and we do not have a commitment to support the operations of the real estate joint venture or partnership to an extent greater than our proportionate interest in the real estate joint venture or partnership. Accrued Rent and Accounts Receivable Receivable balances outstanding include base rents, tenant reimbursements and receivables attributable to the straight-lining of rental commitments.An allowance for the uncollectible portion of accrued rents and accounts receivable is determined based upon an analysis of balances outstanding, historical bad debt levels, tenant creditworthiness and current economic trends.Additionally, estimates of the expected recovery of pre-petition and post-petition claims with respect to tenants in bankruptcy are considered in assessing the collectability of the related receivables.As these factors change, the allowance is subject to revision and may impact our results of operations. Income Taxes We have elected to be treated as a REIT under the Internal Revenue Code of 1986, as amended.As a REIT, we generally will not be subject to corporate level federal income tax on taxable income we distribute to our shareholders.To be taxed as a REIT, we must meet a number of requirements including defined percentage tests concerning the amount of our assets and revenues that come from, or are attributable to, real estate operations.As long as we distribute at least 90% of the taxable income of the REIT (without regard to capital gains or the dividends paid deduction) to our shareholders as dividends, we will not be taxed on the portion of our income we distribute as dividends. 40 Table of Contents The Tax Relief Extension Act of 1999 gave REITs the ability to conduct activities which a REIT was previously precluded from doing as long as such activities are performed in entities which have elected to be treated as taxable REIT subsidiaries under the IRS code.These activities include buying or developing properties with the express purpose of selling them.We conduct certain of these activities in taxable REIT subsidiaries that we have created.We calculate and record income taxes in our consolidated financial statements based on the activities in those entities.Deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between our carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carry-forwards.These are measured using enacted tax rates in effect for the year in which those temporary differences are expected to be recovered or settled.A valuation allowance for deferred tax assets is established for those assets we do not consider the realization of such assets to be more likely than not.We use estimates in preparing our deferred tax amounts and if revised, these estimates could impact our results of operations. Additionally, GAAP prescribes a recognition threshold and measurement attribute for the financial statement recognition of a tax position taken, or expected to be taken, in a tax return.A tax position may only be recognized in the financial statements if we believe it is more likely than not that the tax position will be sustained upon examination.This evaluation may involve a considerable amount of judgment. Results of Operations Comparison of the Year Ended December 31, 2010 to the Year Ended December 31, 2009 Revenues Total revenues were $554.7 million for the year ended 2010 versus $572.0 million for the year ended 2009, a decrease of $17.3 million or 3.0%.This decrease is attributable to decreases in net rental revenues and other income of $13.3 million and $4.0 million, respectively.The decrease in net rental revenues was primarily attributable to an aggregate $17.9 million reduction from the sale of an 80% interest in six shopping centers.Offsetting this decline is rentals associated primarily with new development completions and the acquisition of six properties.The decrease in other revenues results primarily from a decline in lease cancellation revenue. Occupancy (leased space) of the portfolio as compared to the prior year was as follows: December 31, Shopping Centers % % Industrial % % Total % % Real Estate Taxes, net Net real estate taxes for the year ended 2010 were $64.9 million versus $70.7 million for the year ended 2009, a decrease of $5.8 million or 8.2%.The decrease resulted primarily from the sale of an 80% interest in six shopping centers and rate and valuation changes from the prior year. Impairment Loss The impairment loss in 2010 is attributable to a $15.8 million loss associated with the requirement to record our equity interests in two previously unconsolidated real estate joint ventures (of which both are related to the same shopping center) at their estimated fair values in accounting for the consolidation of these joint ventures, a loss of $12.3 million associated with tax increment revenue bonds and note and a $5.2 million loss associated primarily with land held for development.The 2009 impairment loss of $35.0 million relates primarily to new development properties resulting from changes in economic conditions, our new development business plans and tenant expansion plans. 41 Table of Contents Interest Expense, net Net interest expense totaled $149.0 million for 2010, down $4.4 million or 2.9% from 2009.The components of net interest expense were as follows (in thousands): Year Ended December 31, Gross interest expense $ $ Amortization of convertible bond discount Over-market mortgage adjustment of acquired properties ) ) Capitalized interest ) ) Total $ $ Gross interest expense totaled $153.1 million in 2010, down $7.9 million or 4.9% from 2009.The decrease in gross interest expense was due primarily to the reduction in the average debt outstanding, resulting from the retirement of the convertible notes and other unsecured debt.In 2010, the weighted average debt outstanding was $2.5 billion at a weighted effective interest rate of 6.2% as compared to $2.8 billion of outstanding weighted average debt at a weighted effective interest rate of 5.8% in 2009.The decrease of $2.8 million in the amortization of convertible bond discount relates to the retirement of the convertible notes.The decrease in over-market mortgage adjustment of acquired properties of $1.0 million resulted primarily from the sale of an 80% interest in six shopping centers and loan payoffs that occurred in 2010 and 2009.Capitalized interest decreased $5.3 million as a result of new development stabilizations, completions and the cessation of carrying costs capitalization on several new development projects transferred to land held for development. Equity in Earnings of Real Estate Joint Ventures and Partnerships, net The increase in net equity earnings of real estate joint ventures and partnerships of $7.3 million or 132.3% is primarily attributable to impairment losses in 2009 of $6.8 million associated with three new development properties with a minimal impairment loss recorded in 2010 associated with a single property. (Loss) Gain on Redemption of Convertible Senior Unsecured Notes The loss in 2010 of $.1 million resulted from the purchase and cancellation of $4.0 million of our 3.95% convertible senior unsecured notes at a premium to par value as compared to the gain of $25.3 million from the purchase and cancellation of $402.0 million of our 3.95% convertible senior unsecured notes at a discount to par value in 2009. Gain on Land and Merchant Development Sales The decrease in gain on land and merchant development sales of $18.7 million is primarily attributable to the gains in 2009 that did not reoccur in 2010. Provision for Income Taxes The decrease in the income tax provision of $6.1 million is attributable primarily to a $5.0 million impairment valuation allowance provision in 2009 at our taxable REIT subsidiary. Gain on Sale of Property The decrease in gain on sale of property of $22.8 million is attributable primarily to gains in 2009 from the sale of an 80% interest in four shopping centers and the disposition of 11 retail buildings at seven operating properties.There were no similar sales activities in 2010. Comparison of the Year Ended December 31, 2009 to the Year Ended December 31, 2008 Revenues Total revenues were $572.0 million for the year ended 2009 versus $592.6 million for the year ended 2008, a decrease of $20.6 million or 3.5%.This decrease resulted from a decrease in net rental revenues of $24.8 million, which is offset by an increase in other income of $4.2 million. 42 Table of Contents This decrease in net rental revenues resulted primarily from a decline in occupancy, a $12.5 million decrease associated with the deconsolidation of four joint ventures as of December 31, 2008, and a reduction of $3.3 million from the sale of an 80% interest in four shopping centers in October 2009.The increase in other income resulted primarily from an increase in lease cancellation income from various tenants. Occupancy (leased space) of the portfolio as compared to the prior year was as follows: December 31, Shopping Centers % % Industrial % % Total % % Expenses Total expenses for 2009 were $382.4 million versus $412.2 million in 2008, a decrease of $29.8 million or 7.2%.This decrease resulted primarily from the $17.6 million decrease in impairment losses for certain new development properties based on current economic conditions, changes in our new development business plans, the suspension in tenant expansion plans and declines in real estate values and the $10.5 million decrease in operating expenses.The decrease in operating expenses from the prior year resulted primarily from a reduction in pre-acquisition and pre-development cost write offs and a decline in costs as a result of damage associated with Hurricane Ike in 2008.Overall, direct operating costs and expenses (operating and net real estate taxes) of operating our properties as a percentage of rental revenues were 31.3% and 31.8% in 2009 and 2008, respectively. Interest Expense, net Net interest expense totaled $153.2 million for 2009, down $3.1 million or 2.0% from 2008.The components of net interest expense were as follows (in thousands): Year Ended December 31, Gross interest expense $ $ Amortization of convertible bond discount Over-market mortgage adjustment of acquired properties ) ) Capitalized interest ) ) Total $ $ Gross interest expense totaled $161.0 million in 2009, down $14.8 million or 8.4% from 2008.The decrease in gross interest expense was due primarily to the reduction in the average debt outstanding, resulting from the retirement of the convertible notes and other unsecured debt.In 2009, the weighted average debt outstanding was $2.8 billion at a weighted effective interest rate of 5.8% as compared to $3.2 billion of outstanding weighted average debt at a weighted effective interest rate of 5.5% in 2008.The decrease of $3.6 million in the amortization of convertible bond discount relates to the retirement of the convertible notes.The decrease in over-market mortgage adjustment of acquired properties of $3.6 million resulted primarily from loan payoffs in 2008.Capitalized interest decreased $11.6 million as a result of new development stabilizations, completions and the cessation of carrying costs capitalization on several new development projects transferred to land held for development. Interest and Other Income, net Net interest and other income was $11.4 million in 2009 versus $4.3 million in 2008, an increase of $7.1 million or 165.1%.This increase resulted primarily from the fair value increase of $7.2 million in the assets held in a grantor trust related to our deferred compensation plan. 43 Table of Contents Gain on Redemption of Convertible Senior Unsecured Notes The gain in 2009 of $25.3 million resulted from the purchase and cancellation of $402.0 million of our 3.95% convertible senior unsecured notes at a discount to par value as compared to the $13.0 million gain from the purchase and cancellation of $37.8 million of our 3.95% convertible senior unsecured notes at a discount to par value in 2008. Equity in Earnings of Real Estate Joint Ventures and Partnerships, net The decrease in net equity in earnings of real estate joint ventures and partnerships of $6.6 million or 54.5% is primarily attributable to an increase in our share of impairment losses totaling $3.5 million with the remaining decrease resulting from a decline in income from our investments due to the cessation of carrying cost capitalization on several new development properties, a decline in occupancy, a note receivable write off and completions of new development and other capital activities. Gain on Land and Merchant Development Sales Gain on land and merchant development sales of $18.7 million in 2009 resulted primarily from the gain on sale of a land parcel, the sale of an unconsolidated joint venture interest in a shopping center in Colorado and the sale of an industrial building.The gain on land and merchant development sales of $8.3 million in 2008 resulted primarily from the sale of 24 land parcels plus the realization of a land parcel deferred gain totaling $2.1 million. (Provision) Benefit for Income Taxes The increase in the tax provision of $16.6 million is attributable primarily to our taxable REIT subsidiary.The benefit in 2008 associated with impairment losses and the write off of pre-development costs was greater compared to the activities in 2009.Also, in 2009 we recorded a valuation allowance of $9.6 million associated with impairment losses and established a $6.3 million deferred liability associated with book-tax basis differentials.The valuation allowance was established as the realization of these losses is dependent on generating sufficient taxable income in the years the related properties are sold. Gain on Sale of Property The increase in gain on sale of property of $23.3 million is attributable primarily to the sale of an 80% interest in four shopping centers in October 2009 and the disposition of 11 retail buildings at seven operating properties during 2009. Effects of Inflation We have structured our leases in such a way as to remain largely unaffected should significant inflation occur.Most of the leases contain percentage rent provisions whereby we receive increased rentals based on the tenants' gross sales.Many leases provide for increasing minimum rentals during the terms of the leases through escalation provisions.In addition, many of our leases are for terms of less than 10 years, which allow us to adjust rental rates to changing market conditions when the leases expire.Most of our leases also require the tenants to pay their proportionate share of operating expenses and real estate taxes.As a result of these lease provisions, increases due to inflation, as well as real estate tax rate increases, generally do not have a significant adverse effect upon our operating results as they are absorbed by our tenants.Under the current economic climate, little to no inflation is occurring. Capital Resources and Liquidity Our primary liquidity needs are paying our common and preferred dividends, maintaining and operating our existing properties, paying our debt service costs, excluding debt maturities, and funding capital expenditures.Under our 2011 business plan cash flows from operating activities are expected to meet our planned capital needs. 44 Table of Contents The primary sources of capital for funding any debt maturities and acquisitions are our revolving credit facility; proceeds from both secured and unsecured debt issuances; proceeds from common and preferred capital issuances; cash generated from the sale of property and the formation of joint ventures; and cash flow generated by our operating properties.Amounts outstanding under the revolving credit facility are retired as needed with proceeds from the issuance of long-term debt, common and preferred equity, cash generated from disposition of properties and cash flow generated by our operating properties.As of December 31, 2010, we had no amounts outstanding under our $500 million revolving credit facility and $80.0 million was outstanding under our $99 million credit facility, which we use for cash management purposes.While we have more than adequate capacity under our $500 million revolving credit facility to fund the $343.5 million of 2011 debt maturities (including our 3.95% convertible senior unsecured notes), the capital markets are also available if we choose to issue unsecured debt.Although external market conditions are not within our control, we do not currently foresee any reasons that would prevent us from entering the capital markets. During July 2010, we established a restricted cash collateral account of $47.6 million as part of a settlement agreement in connection with a development project in Sheridan, Colorado, which was replaced with a $46.3 million letter of credit in November 2010.In 2011, we plan to have this letter of credit released upon the remarketing of the underlying bonds.See “Contractual Obligations” for additional information. Our most restrictive debt covenants including debt to assets, secured debt to assets, fixed charge and unencumbered interest coverage and debt yield ratios, limit the amount of additional leverage we can add; however, we believe the sources of capital described above are adequate to execute our business strategy and remain in compliance with our debt covenants. We have non-recourse debt secured by acquired or developed properties held in several of our real estate joint ventures and partnerships.Off balance sheet mortgage debt for our unconsolidated real estate joint ventures and partnerships totaled $552.6 million of which our ownership percentage is $194.0 million at December 31, 2010.Scheduled principal mortgage payments on this debt, excluding non-cash related items, at 100% are as follows (in millions): $ Thereafter Total $ We hedge the future cash flows of certain debt transactions, as well as changes in the fair value of our debt instruments, principally through interest rate contracts with major financial institutions.We generally have the right to sell or otherwise dispose of our assets except in certain cases where we are required to obtain our joint venture partners’ consent or a third party consent for assets held in special purpose entities, which are 100% owned by us. Investing Activities: Acquisitions and Joint Ventures Retail Properties. During 2010, we contributed the final two properties to an unconsolidated real estate joint venture for $47.3 million, which included loan assumptions of $28.1 million and the receipt of net proceeds totaling $14.0 million.We also acquired four retail shopping centers with one each in Arizona, Colorado, Florida and North Carolina for approximately $75.3 million. Also, in 2010, we acquired a 67%-owned unconsolidated real estate joint venture interest in a retail shopping center located in California and a 58%-owned unconsolidated real estate joint venture interest in a retail shopping center located in Texas for approximately $35.8 million. Industrial Properties. During 2010, we acquired a distribution center and an industrial business park both located in Texas for approximately $16.8 million. 45 Table of Contents Dispositions Retail Properties. During the 2010, we sold a shopping center located in Texas and a retail building at two operating properties located in Kansas and Kentucky.Gross sales proceeds from these dispositions totaled $3.0 million and generated gains of $.8 million.Also, two unconsolidated real estate joint ventures each sold a retail building located in California with aggregate gross sales proceeds totaling $4.4 million. Industrial Properties. During 2010, we sold an unconsolidated real estate joint venture interest in a Texas property to our partner with gross sales proceeds totaling $1.4 million, which generated a gain of $1.3 million. Land and Merchant Development. During 2010, we sold two land parcels each located in Texas with gross sales proceeds of $10.6 million.Also, two unconsolidated real estate joint ventures each sold a land parcel located in Florida with gross sales proceeds totaling $2.5 million. New Development and Capital Expenditures At December 31, 2010, we had nine projects under construction with a total square footage of approximately 1.8 million.The majority of these properties are slated to be completed over the next three years, and we expect our investment in these properties upon completion to be $131.3 million, net of proceeds from land sales and tax incentive financing of $19.1 million. Our new development projects are financed initially under our revolving credit facility, as it is our practice not to use third party construction financing.Management monitors amounts outstanding under our revolving credit facility and periodically pays down such balances using cash generated from both secured and unsecured debt issuances, from common and preferred share issuances and from dispositions of properties. Capital expenditures for additions to the existing portfolio, acquisitions, new development and our share of investments in unconsolidated real estate joint ventures and partnerships totaled $189.9 million in 2010, $162.9 million in 2009 and $437.7 million in 2008.We have entered into commitments aggregating $53.1 million comprised principally of construction contracts which are generally due in 12 to 36 months. Financing Activities: Debt Total debt outstanding was $2.6 billion and $2.5 billion at December 31, 2010 and 2009, respectively.Total debt at December 31, 2010 included $2.3 billion on which interest rates are fixed and $239.6 million, including the effect of $120.4 million of interest rate contracts, which bears interest at variable rates.Additionally, debt totaling $1.1 billion was secured by operating properties while the remaining $1.5 billion was unsecured.During July 2010, we established a restricted cash collateral account of $47.6 million as part of a settlement agreement in connection with a development project in Sheridan, Colorado, which was replaced with a $46.3 million letter of credit in November 2010.In February 2010, we entered into an amended and restated $500 million unsecured revolving credit facility.The $500 million unsecured revolving credit facility expires in February 2013 and provides borrowing rates that float at a margin over LIBOR plus a facility fee.The borrowing margin and facility fee are priced off a grid that is tied to our senior unsecured credit ratings, which are currently 275.0 and 50.0 basis points, respectively.The facility also contains a competitive bid feature that will allow us to request bids for up to $250 million.Additionally, an accordion feature allows us to increase the new facility amount up to $700 million.During 2010, the maximum balance and weighted average balance outstanding under both facilities combined were $80.0 million and $12.2 million, respectively, at a weighted average interest rate of 1.8%.As of February 25, 2011, no amounts were outstanding under this facility. Effective May 2010, we entered into an agreement with a bank for an unsecured and uncommitted overnight facility totaling $99 million that we intend to maintain for cash management purposes.The facility provides for fixed interest rate loans at a 30 day LIBOR rate plus a borrowing margin based on market liquidity.As of February 25, 2011, $75.0 million was outstanding under this facility. 46 Table of Contents The available balance under our revolving credit facility was $448.7 million at February 25, 2011, which is net of $51.3 million in outstanding letters of credit, and the available balance under our unsecured and uncommitted overnight facility was $24.0 million at February 25, 2011. Our five most restrictive covenants include debt to assets, secured debt to assets, fixed charge and unencumbered interest coverage and debt yield ratios.We believe we were in full compliance with all of our covenants as of December 31, 2010. Our public debt covenant ratios as defined in our indenture agreement were as follows at December 31, 2010: Covenant Restriction Actual Debt to Asset Ratio Less than 60.0% 45.9% Secured Debt to Asset Ratio Less than 40.0% 19.8% Fixed Charge Ratio Greater than 1.5 Unencumbered Asset Test Greater than 100% 249.7% In December 2009, we entered into 11 interest rate contracts with a total notional amount of $302.6 million, which had various maturities through February 2014.These contracts were designated as fair value hedges, and we determined that they were highly effective in limiting our risk of changes in the fair value of fixed-rate notes attributable to changes in variable interest rates.In February 2010, we settled $7 million of these interest rate contracts in conjunction with the repurchase of the related unsecured fixed-rate medium term notes, and a $.02 million gain was realized.In November 2010, the remaining $295.6 million of these interest rate contracts was settled for $8.9 million including accrued interest whereby net debt was increased by $8.2 million, and a gain of $.1 million was realized.The increase in net debt is being amortized to net interest expense over the remaining life of the original underlying debt instruments. In April 2010, we entered into two interest rate contracts with a total notional amount of $71.3 million that mature in October 2017, which convert fixed interest payments at rates of 7.5% to variable interest payments.These contracts were designated as fair value hedges, and we have determined that they are highly effective in limiting our risk of changes in the fair value of fixed-rate notes attributable to changes in variable interest rates. At December 31, 2010, we had four interest rate contracts with an aggregate notional amount of $120.4 million that were designated as fair value hedges and convert fixed interest payments at rates ranging from 4.2% to 7.5% to variable interest payments ranging from .3% to 4.4%. We also have two interest rate contracts with an aggregate notional amount of $11.8 million that were designated as cash flow hedges and fix interest rates at 2.3% and 2.4% at December 31, 2010.We have determined that these contracts are highly effective in offsetting future variable interest cash flows. We could be exposed to losses in the event of nonperformance by the counter-parties; however, management believes such nonperformance is unlikely. Equity Common and preferred dividends decreased to $158.0 million in 2010 compared to $168.6 million in 2009.The dividend rate for our common shares of beneficial interest (“common shares”) for each quarter of 2010 was $.26.The quarterly dividend rate for our common shares was $.525 for the first quarter of 2009 and $.25 from the remaining quarters of 2009.Our dividend payout ratio (as calculated as dividends paid on common shares divided by FFO - basic) for 2010, 2009 and 2008 approximated 73.1%, 62.5% and 88.5%, respectively.These ratios are inclusive of the non-cash transactions including impairment charges and the (loss) gain on the redemption of the convertible senior unsecured notes in the respective periods.Subsequent to December 31, 2010, our Board of Trust Managers approved an increase to our quarterly dividend rate to $.275 per share. In May 2010, our shareholders approved an amendment to our declaration of trust increasing the number of our authorized common shares, $0.03 par value per share, from 150.0 million to 275.0 million. 47 Table of Contents In December 2008, we filed a universal shelf registration which is effective for three years.We will continue to closely monitor both the debt and equity markets and carefully consider our available financing alternatives, including both public and private placements. Contractual Obligations We have debt obligations related to our mortgage loans and unsecured debt, including any draws on our revolving credit facilities.We have shopping centers that are subject to non-cancelable long-term ground leases where a third party owns and has leased the underlying land to us to construct and/or operate a shopping center.In addition, we have non-cancelable operating leases pertaining to office space from which we conduct our business.The table below excludes obligations related to our new development projects because such amounts are not fixed or determinable.We have entered into commitments aggregating $53.1 million comprised principally of construction contracts which are generally due in 12 to 36 months.The following table summarizes our primary contractual obligations as of December 31, 2010 (in thousands): Thereafter Total Mortgages and Notes Payable: (1) Unsecured Debt $ Secured Debt Lease Payments Other Obligations (3) Total Contractual Obligations $ Includes principal and interest with interest on variable-rate debt calculated using rates at December 31, 2010, excluding the effect of interest rate swaps.Also, excludes a $97.0 million debt service guaranty liability. Includes our 3.95% convertible senior unsecured notes that mature in 2026, which have a call/put option feature beginning in 2011. Other obligations include income and real estate tax payments, commitments associated with our secured debt, contributions to our retirement plan and other employee payments.Severance and change in control agreements have not been included as the amounts and payouts are not anticipated. Related to our investment in a development project in Sheridan, Colorado we, our joint venture partner and the joint venture have each provided a guaranty for the payment of any debt service shortfalls on tax increment revenue bonds issued in connection with the project.The Sheridan Redevelopment Agency (“Agency”) issued $97 million of Series A bonds used for an urban renewal project.The bonds are to be repaid with incremental sales and property taxes and a public improvement fee (“PIF”) to be assessed on current and future retail sales and, to the extent necessary, any amounts we may have to provide under a guaranty.The incremental taxes and PIF are to remain intact until the earlier of the bond liability has been paid in full or 2030 (unless such date is otherwise extended by the Agency). In July 2009, we settled a lawsuit in connection with the above project.Among the obligations performed or to be performed by us under the terms of the settlement agreement was to cause the joint venture to purchase a portion of the bonds in the amount of $51.3 million at par, plus accrued and unpaid interest to the date of such purchase.We established a restricted cash collateral account of $47.6 million in lieu of a back-to-back letter of credit previously supporting additional bonds totaling $45.7 million.We replaced the restricted cash collateral account with a $46.3 million letter of credit in November 2010. Also, in connection with the Sheridan, Colorado joint venture and the issuance of the related Series A bonds, we, our joint venture partner and the joint venture have also provided a performance guaranty on behalf of the Agency for the satisfaction of all obligations arising from two interest rate contracts for the combined notional amount of $97 million that matures in December 2029.We evaluated and determined that the fair value of the guaranty both at inception and December 31, 2010 was nominal. 48 Table of Contents In conjunction with the Agency, we are currently working towards bond reissuance alternatives in which the incremental taxes and PIF would be extended an additional 10 years.If we move ahead with the reissuance plan, we would expect the outstanding senior and subordinate bonds to be recalled during the first half of 2011 and new senior and subordinate bonds to be reissued.This transaction could likely result in the receipt of approximately $16 million in cash proceeds and $57 million in new subordinated bonds replacing the face value of our $51 million of seniorbonds and $22 million of subordinate bonds, which have been impaired by $11.7 million at December 31, 2010.Furthermore, upon completion of this transaction, we anticipate having to record an additionalloss on the new subordinate bonds in a range between $16 million to $18 million based on revised fair value estimates using current market factors and assumptions.This transaction is dependent on many factors including the Agency’s ability to reissue the bonds which can not be assured. We have evaluated the remaining outstanding guaranties and have determined that the fair value of these guaranties is nominal. Off Balance Sheet Arrangements As of December 31, 2010, none of our off balance sheet arrangements had a material effect on our liquidity or availability of, or requirement for, our capital resources.Letters of credit totaling $52.4 million and $7.2 million were outstanding under the revolving credit facility at December 31, 2010 and 2009, respectively. We have entered into several unconsolidated real estate joint ventures and partnerships.Under many of these agreements, we and our joint venture partners are required to fund operating capital upon shortfalls in working capital.We have also committed to fund the capital requirements of several new development joint ventures.As operating manager of most of these entities, we have considered these funding requirements in our business plan. Reconsideration events, including changes in variable interests, could cause us to consolidate these joint ventures and partnerships.We continuously evaluate these events as we become aware of them.Some triggers to be considered are additional contributions required by each partner and each partner’s ability to make those contributions.Under certain of these circumstances, we may purchase our partner’s interest.Our material unconsolidated real estate joint ventures are with entities which appear sufficiently stable; however, if market conditions were to continue to deteriorate and our partners are unable to meet their commitments, there is a possibility we may have to consolidate these entities.If we were to consolidate all of our unconsolidated real estate joint ventures, we would still be in compliance with our debt covenants. An unconsolidated real estate joint venture was determined to be a variable interest entity (“VIE”) through the issuance of a secured loan since the lender has the ability to make decisions that could have a significant impact on the success of the entity.In addition, we have another unconsolidated real estate joint venture with an interest in an entity which is deemed to be a VIE since the unconsolidated joint venture provided a guaranty on debt obtained from its investment in a joint venture.Our maximum risk of loss associated with these VIEs was limited to $56.4 million at December 31, 2010. We havea real estate limited partnership agreement with a foreign institutional investor to purchase up to $280 million of retail properties in various states.Our ownership in this unconsolidated real estate limited partnership is 51%.To date, no properties had been purchased. Funds from Operations The National Association of Real Estate Investment Trusts (“NAREIT”) defines FFO as net income (loss) attributable to common shareholders computed in accordance with GAAP, excluding gains or losses from sales of operating real estate assets and extraordinary items, plus depreciation and amortization of operating properties, including our share of unconsolidated real estate joint ventures and partnerships.We calculate FFO in a manner consistent with the NAREIT definition. 49 Table of Contents Management uses FFO as a supplemental measure to conduct and evaluate our business because there are certain limitations associated with using GAAP net income by itself as the primary measure of our operating performance.Historical cost accounting for real estate assets in accordance with GAAP implicitly assumes that the value of real estate assets diminishes predictably over time.Since real estate values instead have historically risen or fallen with market conditions, management believes that the presentation of operating results for real estate companies that uses historical cost accounting is insufficient by itself.There can be no assurance that FFO presented by us is comparable to similarly titled measures of other REITs. FFO should not be considered as an alternative to net income or other measurements under GAAP as an indicator of our operating performance or to cash flows from operating, investing or financing activities as a measure of liquidity.FFO does not reflect working capital changes, cash expenditures for capital improvements or principal payments on indebtedness. FFO is calculated as follows (in thousands): Year Ended December 31, Net income attributable to common shareholders $ $ $ Depreciation and amortization Depreciation and amortization of unconsolidated real estate joint ventures and partnerships Gain on sale of property ) ) ) Loss (gain) on sale of property of unconsolidated real estate joint ventures and partnerships 1 (4
